EXHIBIT 10.1

EXECUTION VERSION

Published CUSIP Numbers:

Deal: 20600MAA1

Revolver: 20600MAB9

Term: 20600MAC7

CREDIT AGREEMENT

Dated as of October 16, 2020

among

CONCENTRIX CORPORATION,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

BANK OF AMERICA, N.A.,

as the Administrative Agent, the Swing Line Lender and an L/C Issuer,

SUMITOMO MITSUI BANKING CORPORATION,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

bnp paribas

and

hsbc bank usa, national association,

as Co-Documentation Agents,

and

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO

BOFA SECURITIES, INC.,

Citibank, N.A.,

MUFG Bank, Ltd.,

PNC Capital Markets LLC,

The Bank of Nova Scotia

and

Truist Securities, Inc.,

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms1

 

 

1.02

Other Interpretive Provisions36

 

 

1.03

Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a Pro
Forma Basis37

 

 

1.04

Rounding38

 

 

1.05

Times of Day; Rates38

 

 

1.06

Letter of Credit Amounts38

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

39

 

 

2.01

Revolving Loans and Term Loans39

 

 

2.02

Borrowings, Conversions and Continuations of Loans39

 

 

2.03

Letters of Credit41

 

 

2.04

Swing Line Loans50

 

 

2.05

Prepayments53

 

 

2.06

Termination or Reduction of Commitments55

 

 

2.07

Repayment of Loans55

 

 

2.08

Interest56

 

 

2.09

Fees57

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate57

 

 

2.11

Evidence of Debt58

 

 

2.12

Payments Generally; Administrative Agent’s Clawback58

 

 

2.13

Sharing of Payments by Lenders60

 

 

2.14

Cash Collateral61

 

 

2.15

Defaulting Lenders62

 

 

2.16

Increase to Commitments64

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

67

 

 

3.01

Taxes67

 

 

3.02

Illegality71

 

 

3.03

Inability to Determine Rates72

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans73

 

 

3.05

Compensation for Losses74

 

 

3.06

Mitigation of Obligations; Replacement of Lenders75

 

 

3.07

LIBOR Successor Rate75

 

 

3.08

Survival76

 

Article IV. GUARANTY

77

 

 

4.01

The Guaranty77

 

 

4.02

Obligations Unconditional77

 

 

4.03

Reinstatement78

 

 

4.04

Certain Additional Waivers78

 

 

4.05

Remedies78

 

 

4.06

Rights of Contribution79

 

 

4.07

Guarantee of Payment; Continuing Guarantee79

 

 

4.08

Keepwell79

 

i



--------------------------------------------------------------------------------

 

Article V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

79

 

 

5.01

Conditions to Effectiveness.79

 

 

5.02

Conditions to Initial Funding Date80

 

 

5.03

Conditions to all Credit Extensions83

 

Article VI. REPRESENTATIONS AND WARRANTIES

84

 

 

6.01

Existence, Qualification and Power84

 

 

6.02

Authorization; No Contravention84

 

 

6.03

Governmental Authorization; Other Consents84

 

 

6.04

Binding Effect84

 

 

6.05

Financial Statements; No Material Adverse Effect85

 

 

6.06

Litigation85

 

 

6.07

No Default85

 

 

6.08

Ownership of Property; Liens85

 

 

6.09

Environmental Compliance86

 

 

6.10

Insurance86

 

 

6.11

Taxes86

 

 

6.12

ERISA Compliance87

 

 

6.13

Subsidiaries88

 

 

6.14

Margin Regulations; Investment Company Act88

 

 

6.15

Disclosure88

 

 

6.16

Compliance with Laws88

 

 

6.17

Intellectual Property; Licenses, Etc89

 

 

6.18

Solvency89

 

 

6.19

Perfection of Security Interests in the Collateral89

 

 

6.20

Business Locations; Taxpayer Identification Number89

 

 

6.21

OFAC; Anti-Corruption90

 

 

6.22

USA PATRIOT Act90

 

 

6.23

Covered Entities90

 

Article VII. AFFIRMATIVE COVENANTS

90

 

 

7.01

Financial Statements90

 

 

7.02

Certificates; Other Information91

 

 

7.03

Notices93

 

 

7.04

Payment of Taxes93

 

 

7.05

Preservation of Existence, Etc93

 

 

7.06

Maintenance of Properties94

 

 

7.07

Maintenance of Insurance94

 

 

7.08

Compliance with Laws94

 

 

7.09

Books and Records95

 

 

7.10

Inspection Rights95

 

 

7.11

Use of Proceeds95

 

 

7.12

Additional Guarantors95

 

 

7.13

Pledged Assets96

 

 

7.14

Anti-Corruption Laws; Sanctions96

 

Article VIII. NEGATIVE COVENANTS

96

 

 

8.01

Liens96

 

 

8.02

Investments99

 

 

8.03

Indebtedness101

 

ii



--------------------------------------------------------------------------------

 

 

8.04

Fundamental Changes103

 

 

8.05

Dispositions103

 

 

8.06

Restricted Payments104

 

 

8.07

Change in Nature of Business105

 

 

8.08

Transactions with Affiliates105

 

 

8.09

Burdensome Agreements105

 

 

8.10

Use of Proceeds106

 

 

8.11

Financial Covenants106

 

 

8.12

Other Indebtedness107

 

 

8.13

Organization Documents; Fiscal Year; Legal Name, State of Organization and Form
of Entity107

 

 

8.14

Sale Leasebacks108

 

 

8.15

Sanctions108

 

 

8.16

Permitted Securitization Transactions108

 

 

8.17

Anti-Corruption Laws108

 

Article IX. EVENTS OF DEFAULT AND REMEDIES

108

 

 

9.01

Events of Default108

 

 

9.02

Remedies Upon Event of Default110

 

 

9.03

Application of Funds111

 

Article X. ADMINISTRATIVE AGENT

112

 

 

10.01

Appointment and Authority112

 

 

10.02

Rights as a Lender113

 

 

10.03

Exculpatory Provisions113

 

 

10.04

Reliance by Administrative Agent114

 

 

10.05

Delegation of Duties114

 

 

10.06

Resignation of Administrative Agent114

 

 

10.07

Non-Reliance on Administrative Agent, Arrangers and Other Lenders116

 

 

10.08

No Other Duties; Etc116

 

 

10.09

Administrative Agent May File Proofs of Claim; Credit Bidding117

 

 

10.10

Collateral and Guaranty Matters118

 

 

10.11

Secured Cash Management Agreements and Secured Hedge Agreements118

 

Article XI. MISCELLANEOUS

119

 

 

11.01

Amendments, Etc119

 

 

11.02

Notices; Effectiveness; Electronic Communications121

 

 

11.03

No Waiver; Cumulative Remedies; Enforcement123

 

 

11.04

Expenses; Indemnity; Damage Waiver124

 

 

11.05

Payments Set Aside126

 

 

11.06

Successors and Assigns126

 

 

11.07

Treatment of Certain Information; Confidentiality131

 

 

11.08

Right of Setoff132

 

 

11.09

Interest Rate Limitation132

 

 

11.10

Counterparts; Integration; Effectiveness133

 

 

11.11

Survival of Representations and Warranties133

 

 

11.12

Severability133

 

 

11.13

Replacement of Lenders133

 

 

11.14

Governing Law; Jurisdiction; Etc135

 

 

11.15

Waiver of Jury Trial136

 

 

11.16

No Advisory or Fiduciary Responsibility136

 

iii



--------------------------------------------------------------------------------

 

 

11.17

Electronic Execution136

 

 

11.18

Subordination of Intercompany Indebtedness137

 

 

11.19

USA PATRIOT Act Notice137

 

 

11.20

California Judicial Reference137

 

 

11.21

Appointment of Borrower138

 

 

11.22

Acknowledgement and Consent to Bail-In of Affected Financial Institutions138

 

 

11.23

Certain ERISA Matters138

 

 

11.24

Intercreditor Agreement139

 

 

11.25

Acknowledgement Regarding Any Supported QFCs139

 

SCHEDULES

2.01Commitments and Applicable Percentages; Letter of Credit Commitments

11.02Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

AForm of Loan Notice

BForm of Swing Line Loan Notice

CForm of Note

DForm of Compliance Certificate

EForm of Joinder Agreement

F-1Form of Assignment and Assumption

F-2Form of Administrative Questionnaire

GForms of U.S. Tax Compliance Certificates

HForm of Secured Party Designation Notice

IForm of Notice of Loan Prepayment

 

 

iv



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 16, 2020 among CONCENTRIX
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein), the L/C Issuers (defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Voting Equity Interests of another Person, in each case whether or not involving
a merger or consolidation with such other Person.

“Adjustment” has the meaning specified in Section 3.07.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning specified in Section 11.02(c).

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Effective Date is SIX HUNDRED MILLION DOLLARS ($600,000,000).

1



--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time: (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided, that,
if the commitment of each Lender to make Revolving Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage with respect to each Lender’s Revolving Commitment shall
be determined based on the Applicable Percentage of such Lender’s Revolving
Commitment most recently in effect, giving effect to any subsequent assignments;
(b)(i) with respect to such Lender’s Term A Loan Commitment at any time prior to
the Initial Funding Date, the percentage (carried out to the ninth decimal
place) of the aggregate Term A Loan Commitments represented by such Lender’s
Term A Loan Commitment at such time; provided, that, if the Term A Loan
Commitment of each Lender has been terminated pursuant to Section 9.02 or if the
aggregate Term A Loan Commitments have otherwise been terminated or have
expired, then the Applicable Percentage with respect to each Lender’s Term A
Loan Commitment shall be determined based on the Applicable Percentage of such
Lender’s Term A Loan Commitment most recently in effect, giving effect to any
subsequent assignments; and (ii) with respect to such Lender’s portion of the
outstanding Term A Loan at any time on or after the Initial Funding Date, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of the Term A Loan represented by the portion of the Term A Loan held by
such Lender at such time; and (c) with respect to such Lender’s portion of any
other outstanding Term Loan at any time, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of such Term Loan
represented by the portion of such Term Loan held by such Lender at such time.
The initial Applicable Percentages of each Lender are set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto or in any documentation
executed by such Lender pursuant to this Agreement. The Applicable Percentages
shall be subject to adjustment as provided in Section 2.15.

“Applicable Rate” means, except as otherwise provided in any Incremental
Amendment with respect to the applicable Loans and Commitments thereunder, the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b):

Pricing Tier

Consolidated Leverage Ratio

Eurodollar
Rate Loans

Base Rate

Loans

Commitment Fee

1

> 2.25:1.0

2.25%

1.25%

0.45%

2

< 2.25:1.0 but > 2.00:1.0

2.00%

1.00%

0.40%

3

< 2.00:1.0 but > 1.75:1.0

1.75%

0.75%

0.35%

4

< 1.75:1.0 but > 1.50:1.0

1.50%

0.50%

0.30%

5

< 1.50:1.0

1.25%

0.25%

0.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Tier 1 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the first Business Day immediately following the
date on which such Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage

2



--------------------------------------------------------------------------------

 

Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the Effective Date until the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.02(b) for the
second full fiscal quarter of the Borrower ending after the Initial Funding Date
shall be determined based upon Pricing Tier 2. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b).

“Applicable Revolving Percentage” means, with respect to any Lender at any time,
such Lender’s Applicable Percentage in respect of such Lender’s Revolving
Commitment at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of BofA Securities, Citibank, N.A., MUFG Bank, Ltd., PNC
Capital Markets LLC, The Bank of Nova Scotia and Truist Securities, Inc., in
each case in their respective capacities as a joint lead arranger and a joint
bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing determined in accordance with GAAP and (d) in respect of any Sale and
Leaseback Transaction, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

“Availability Period” means the period from and including the Initial Funding
Date to the earliest of (a) the Maturity Date with respect to the Revolving
Loans, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06(a) and (c) the date of termination of the commitment of
each Lender to make Revolving Loans and of the obligations of each L/C Issuer to
make L/C Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or

3



--------------------------------------------------------------------------------

 

rule applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate plus 1.0%; provided, that, if
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.  If the Base Rate is being used as an alternate
rate of interest pursuant to Section 3.03 or Section 3.07, then the Base Rate
shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BofA Securities” means BofA Securities, Inc.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and Class and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the applicable Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Businesses” has the meaning specified in Section 6.09(a).

4



--------------------------------------------------------------------------------

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for the L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the applicable L/C Issuer shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means, as at any date, (a) with respect to the Borrower or
any of its Subsidiaries: (i) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided, that, the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (ii) Dollar denominated time deposits and certificates of
deposit of (A) any Lender, (B) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (C) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (iii) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (iv) repurchase agreements entered into by
any Person with a bank or trust company (including any Lender) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (v)
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing clauses (a)(i) through (a)(iv); and (b)
with respect to any Foreign Subsidiary: (i) investments of the type and maturity
described in clause (a) above of foreign commercial banks, which investments or
commercial banks (or the parents of such commercial banks) have the ratings
described in such clauses or reasonably equivalent ratings from comparable
foreign rating agencies (if available) and (ii) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management of comparable tenure and credit quality to those described
in clause (a) above or other high quality short term investments, in each case,
customarily utilized in countries in which such Foreign Subsidiary operates for
short term cash management purposes.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement with the Borrower or any Subsidiary; provided, that, (a) at
the time such Person enters into such Cash Management Agreement, such Person is
a Lender or an Affiliate of a Lender (even if such Person ceases to be a Lender
or such Person’s Affiliate ceases to be a Lender) or (b) such Cash Management
Agreement exists at the time such Person or Affiliate of such Person becomes a
Lender (even if such Person ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender).

5



--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided, that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in the implementation thereof and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
Voting Equity Interests of the Borrower representing forty percent (40%) or more
of the combined voting power of all Voting Equity Interests of the Borrower on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Term A Loan Commitments or Incremental
Term Loan Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Loans, the Term A Loan or an Incremental Term Loan. Commitments (and
the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and the
Loans made pursuant to such Commitments) that have the same terms and conditions
shall be construed to be in the same Class (unless otherwise agreed by the
Borrower and the Administrative Agent). There shall be no more than one Class of
revolving loan facilities under this Agreement.

“Collateral” means a collective reference to all property, other than Excluded
Property, with respect to which Liens in favor of the Administrative Agent, for
the benefit of itself and the other holders of the Obligations, are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents.

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 7.13 or any of the Loan Documents.

“Commitment” means, as the context requires, a Revolving Commitment, a Term A
Loan Commitment and/or an Incremental Term Loan Commitment.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).

6



--------------------------------------------------------------------------------

 

“Communication” has the meaning specified in Section 11.17.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentrix Release” has the meaning specified in Section 5.02(i).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period;
(ii) the provision for federal, state, local and foreign income taxes payable
for such period; (iii) depreciation and amortization expense for such period;
(iv) non-cash stock based compensation expense; (v) all other non-cash charges,
non-cash expenses and non-cash losses in such period but only to the extent
that, as of the applicable date of determination, (A) no cash payment has been
made with respect thereto in a prior period (and such amount does not represent
the amortization of any item that was paid in a prior period) and (B) the
Borrower does not reasonably anticipate that cash payments will be made or be
required to be made with respect thereto in any future period; (vi) fees and
expenses and non-recurring charges, including severance and restructuring
charges, and closing or consolidation expenses relating to businesses or
locations thereof, incurred in connection with Permitted Acquisitions; provided,
that, the aggregate amount of fees and expenses and non-recurring charges added
pursuant to this clause (a)(vi) shall not exceed 15% of Consolidated EBITDA
(calculated without giving effect to this clause (a)(vi)) for such period; and
(vii) fees, costs and expenses incurred in connection with the Transactions;
minus (b) the following to the extent included in calculating such Consolidated
Net Income: non-cash gains for such period.

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated First Lien Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters of the Borrower
most recently ended.

“Consolidated First Lien Indebtedness” means, as of any date of determination,
the then outstanding principal amount of Indebtedness for third party borrowed
money of the Borrower and its Subsidiaries on a consolidated basis that is
secured by a Lien on the properties or assets of the Borrower and/or one of more
of its Subsidiaries (other than (a) any such Indebtedness secured by a Lien that
is subordinated or ranks junior to the Liens securing the Obligations and (b)
any Indebtedness under any Permitted Securitization Transaction), it being
understood that Consolidated First Lien Indebtedness shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder (provided, that, any unreimbursed amount shall
not constitute Consolidated First Lien Indebtedness until 5 Business Days after
such amount is drawn), (ii) obligations under Swap Contracts and (iii) other
contingent obligations.

“Consolidated Funded Indebtedness” means, as of any date of determination, the
then outstanding principal amount of Funded Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.

7



--------------------------------------------------------------------------------

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
of the Borrower most recently ended to (b) the Consolidated Interest Charges for
the period of the four fiscal quarters of the Borrower most recently ended.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters of the Borrower most recently
ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income for such period; provided,
that, Consolidated Net Income shall exclude (a) unusual and infrequent items for
such period in accordance with GAAP, (b) the net income of any Subsidiary during
such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or Law applicable to such
Subsidiary during such period, except that the Borrower’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except to the extent that such income
(or loss) for such period would be included in Consolidated Net Income of the
Borrower and its Subsidiaries when calculating Consolidated Net Income in
accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the tangible assets of
the Borrower and its Subsidiaries as of such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Cost Investment” means an Investment by the Borrower or any of its Subsidiaries
in the Equity Interests of a Person; provided, that, after giving effect to all
such Investments in such Person, the Borrower and its Subsidiaries shall not
beneficially own, directly or indirectly, more than 20% of the Voting Equity
Interests of such Person.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.25.

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

“CX Business” means the customer experience services business of SYNNEX.

8



--------------------------------------------------------------------------------

 

“Debt Issuance” means the issuance by a Loan Party of any Indebtedness other
than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means: (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, that, with respect to a Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum; and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided, that, such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive

9



--------------------------------------------------------------------------------

 

and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive embargo or
country-wide Sanction.

“Disclosure Letter (Effective Date)” means the disclosure letter, dated as of
the Effective Date, delivered by the Borrower to the Administrative Agent for
the benefit of the Lenders.

“Disclosure Letter (Initial Funding Date)” means the disclosure letter, dated as
of the Initial Funding Date, delivered by the Borrower to the Administrative
Agent for the benefit of the Lenders, with such supplements or modifications to
Schedules 6.13, 6.17, 6.20-1, 6.20-2 and 6.20-3 to the Disclosure Letter
(Effective Date) as are set forth therein.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding: (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property (including any Collateral) to the Borrower or any
Subsidiary; provided, that, if the transferor of such property is a Loan Party
then the transferee thereof must be a Loan Party; (d) the disposition of
accounts receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others not interfering in
any material respect with the business of the Borrower and its Subsidiaries; (f)
the sale or disposition of Cash Equivalents for fair market value; (g) any
Recovery Event; (h) any sale, transfer or other disposition of Securitization
Related Property by the Borrower or any Subsidiary pursuant to a Permitted
Securitization Transaction; (i) the sale by the Borrower of any securities and
other Investments held from time to time in securities accounts maintained in
connection with deferred compensation arrangements pursuant to Section 8.02(c);
provided, that, the proceeds of such sale are paid to the beneficiary thereof or
designee of such beneficiary or maintained in such securities accounts and
reinvested in accordance with the terms of such deferred compensation
arrangements; (j) the sale, transfer or other disposition of any Cost
Investment; (k) the disposition of Equity Interests of the Borrower; (l) any
sale, transfer or other disposition of Receivables and Related Assets by the
Borrower or any Subsidiary pursuant to a Permitted Supplier Finance Program; (m)
any sale, transfer, license, lease or other disposition of any property in
connection with the Separation; (n) the disposition of real property (i) no
longer used or useful in the conduct of business of the Borrower and its
Subsidiaries in the ordinary course of business or (ii) that is no longer
material to the Borrower and its Subsidiaries, taken as a whole; and (o) to the
extent otherwise constituting a Disposition, Restricted Payments permitted under
Section 8.06.

“Distribution” means the distribution, on a pro rata basis, to the holders of
the common Equity Interests of SYNNEX, of all of the outstanding shares of the
Borrower’s common Equity Interests that are owned by SYNNEX immediately prior to
the date of such distribution, pursuant to, and as further described in, the
Form 10.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

10



--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means October 16, 2020.

“Electronic Copy” has the meaning specified in Section 11.17.

“Electronic Record” has the meaning assigned to such term in 15 U.S.C. §7006.

“Electronic Signature” has the meaning assigned to such term in 15 U.S.C. §7006.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

11



--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party or any
ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent
to terminate, or the treatment of a Pension Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for Dollar deposits
with a term of one month commencing that day;

provided, that, if the Eurodollar Rate shall be less than 0.25%, such rate shall
be deemed 0.25% for purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) unless
requested by the Administrative Agent or the

12



--------------------------------------------------------------------------------

 

Required Lenders, any personal property (other than personal property described
in clause (b) above) for which the attachment or perfection of a Lien thereon is
not governed by the Uniform Commercial Code, (d) the Equity Interests of any
Foreign Subsidiary to the extent not required to be pledged to secure the
Obligations pursuant to Section 7.13(a), (e) any property which, subject to the
terms of Section 8.09, is subject to a Lien of the type described in Section
8.01(i) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such property, (f) at any time any Permitted Securitization
Transaction is outstanding, any Securitization Related Property that is subject
to such Permitted Securitization Transaction, (g) any lease, license, contract
or other agreement of such Loan Party if the grant of a security interest in
such lease, license, contract or other agreement in the manner contemplated by
the Loan Documents is prohibited under the terms of such lease, license,
contract or other agreement or under applicable Law or would result in default
thereunder, the termination thereof or give the other parties thereto the right
to terminate, accelerate or otherwise alter such Loan Party’s rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both), other than to the extent (i) such prohibition or limitation is
rendered ineffective pursuant to the Uniform Commercial Code or other applicable
Law or principles of equity or (ii) such prohibition or limitation or the
requirement for any consent contained in such lease, license, contract or other
agreement or applicable Law is eliminated or terminated to the extent sufficient
to permit any such item to become Collateral or such consent has been granted or
waived or the requirement for such consent has been terminated, (h) government
licenses, state or local franchises, charters and authorizations and any other
property and assets to the extent that the Administrative Agent may not validly
possess a security interest therein under, or such security interest is
restricted by, applicable Laws (including rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the Uniform Commercial Code or other applicable Law
notwithstanding such prohibition (but excluding proceeds of any such
governmental licenses), (i) particular assets if and for so long as, if, in each
case, as determined by the Administrative Agent in its sole discretion, the cost
of creating or perfecting such pledges or security interests in such assets
exceeds the practical benefits to be obtained by the Lenders therefrom, (j)
deposit, securities and commodities accounts having a monthly average balance of
less than $100,000 individually, and less than $1,000,000 in the aggregate, (k)
any intent-to-use trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (l) assets of,
and Equity Interests in, any Person (other than a wholly-owned Subsidiary) to
the extent not permitted by the terms of such Person’s Organization Documents,
(m) the Equity Interests of any Foreign Subsidiary to the extent (i) such Equity
Interests are pledged as collateral to secure the Indebtedness of a Foreign
Subsidiary, (ii) such Indebtedness is permitted under Section 8.03 and (iii)
such Lien is a Permitted Lien, (n) any Investments maintained by the Borrower
pursuant to the Borrower’s unqualified deferred compensation arrangements
permitted under Section 8.02(c), (o) margin stock (within the meaning of
Regulation U of the FRB), (p) any Receivables and Related Assets subject to a
Permitted Supplier Finance Program, and (q) any assets of such Loan Party
transferred to, or required to be made available to, SYNNEX or any of SYNNEX’s
Subsidiaries in connection with the Spin-Off. Notwithstanding the foregoing, in
no event shall any asset or property of a Loan Party that is pledged by such
Loan Party as collateral to secure the obligations of any Loan Party under any
Priority Debt constitute “Excluded Property” unless consented to by Required
Lenders.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the

13



--------------------------------------------------------------------------------

 

Commodity Exchange Act (determined after giving effect to Section 4.08 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest is illegal or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any withholding Taxes imposed pursuant to FATCA.

“Facilities” has the meaning specified in Section 6.09(a).

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that, if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letter” means the fee letter agreement dated September 8, 2020 between the
Borrower and BofA Securities.

14



--------------------------------------------------------------------------------

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form 10” means, as of any date, the registration statement on Form 10 most
recently filed by the Borrower with the SEC on or prior to such date (including
the information statement and the other exhibits filed therewith) relating to
the Spin-Off.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person as of any date of determination,
without duplication, all of the following types of Indebtedness, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a)all obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b)all purchase money Indebtedness;

(c)the maximum amount available to be drawn under all outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(d)all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable, intercompany charges of
expenses, deferred revenue and other accrued liabilities (including deferred
payments in respect of services by employees), in each case incurred in the
ordinary course of business, and (ii) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP);

(e)all Attributable Indebtedness;

(f)all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the then-latest Maturity Date in respect of any Equity
Interests or any warrant, right or

15



--------------------------------------------------------------------------------

 

option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;

(g)without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (f) above of another Person; and

(h)all Indebtedness of the types referred to in clauses (a) through (g) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person (except for customary exceptions to
non-recourse provisions such as fraud, misappropriation of funds and
environmental liabilities).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to (i)
Obligations under any Secured Hedge Agreement, (ii) Obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower, and (d) the successors and permitted assigns of the
foregoing.

16



--------------------------------------------------------------------------------

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the L/C Issuers, the Lenders and the other holders of the
Obligations pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract with
the Borrower or any Subsidiary; provided, that, (a) at the time such Person
enters into such Swap Contract, such Person is a Lender or an Affiliate of a
Lender (even if such Person ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender; provided, that, in such case, such Person shall continue
to be a Hedge Bank only through the stated termination date of such Swap
Contract (without extension or renewal)) or (b) such Swap Contract exists at the
time such Person or Affiliate of such Person becomes a Lender (even if such
Person ceases to be a Lender or such Person’s Affiliate ceases to be a Lender;
provided, that, in such case, such Person shall continue to be a Hedge Bank only
through the stated termination date of such Swap Contract (without extension or
renewal)).

“Historical Financial Statements” means, collectively, (a) the combined balance
sheet of the CX Business as of November 30, 2019, and the related combined
statements of operations of the CX Business for the fiscal year then-ended, as
set forth in the Form 10 (provided, that, to the extent the Form 10 as of any
date of determination includes a balance sheet as of any date ending subsequent
to November 30, 2019 for any annual period ending subsequent to November 30,
2019 and/or a related statements of operations for any annual period ending
subsequent to November 30, 2019, this clause (a) shall be deemed to be a
reference to such balance sheet and/or such related statements of operations, as
applicable) and (b) the combined balance sheet of the CX Business as of August
31, 2020, and the related combined statements of operations for the nine months
then-ended, as set forth in the Form 10 (provided, that, to the extent the Form
10 as of any date of determination includes a balance sheet as of any date
ending subsequent to August 31, 2020 for any period (other than any annual
period) ending subsequent to August 31, 2020 and/or a related statements of
operations for any period (other than any annual period) ending subsequent to
August 31, 2020, this clause (b) shall be deemed to be a reference to such
balance sheet and/or such related statements of operations).

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Domestic Subsidiary” means a Domestic Subsidiary which, (a) when
considered on an individual basis, does not have (i) assets with an aggregate
book value in excess of 5% of consolidated total assets of the Borrower and its
Domestic Subsidiaries as of the date of the most recently ended fiscal quarter
of the Borrower for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) or (ii) revenues attributable to such
Domestic Subsidiary in excess of 5% of the consolidated revenues of the Borrower
and its Domestic Subsidiaries as of the most recently ended fiscal quarter of
the Borrower for which the Borrower has delivered financial statements pursuant
to Section 7.01(a) or (b) and (b) when taken together with all other Immaterial
Domestic Subsidiaries which are not Guarantors, does not have (i) assets with an
aggregate book value in excess of 10% of consolidated total assets of the
Borrower and its Domestic Subsidiaries as of the date of the most recently ended
fiscal quarter of the Borrower for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) or (ii) revenues in excess of 10%
of the consolidated revenues of the Borrower and its Domestic Subsidiaries

17



--------------------------------------------------------------------------------

 

as of the most recently ended fiscal quarter of the Borrower for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b).

“Immaterial Foreign Subsidiary” means a Foreign Subsidiary which, when
considered on an individual basis, does not have (a) assets with an aggregate
book value in excess of 5% of consolidated total assets of the Borrower and its
Subsidiaries as of the date of the most recently ended fiscal quarter of the
Borrower for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) or (b) revenues attributable to such Foreign Subsidiary
in excess of 5% of the consolidated revenues of the Borrower and its
Subsidiaries as of the most recently ended fiscal quarter of the Borrower for
which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b).

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Amendment” has the meaning specified in Section 2.16(f).

“Incremental Commitments” has the meaning specified in Section 2.16(a).

“Incremental Facility Closing Date” has the meaning specified in Section
2.16(d).

“Incremental Term Loan” has the meaning specified in Section 2.01(c).

“Incremental Term Loan Commitments” has the meaning specified in Section
2.16(a).

“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b)all purchase money indebtedness;

(c)the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(d)all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable, intercompany charges of
expenses, deferred revenue and other accrued liabilities (including deferred
payments in respect of services by employees), in each case incurred in the
ordinary course of business, and (ii) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP);

(e)all Attributable Indebtedness;

(f)the Swap Termination Value of any Swap Contract;

(g)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

18



--------------------------------------------------------------------------------

 

(h)all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to then-latest Maturity Date in respect of any Equity Interests or
any warrant, right or option to acquire such Equity Interests, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

(i)without duplication, all Guarantees in respect of any of the foregoing; and

(j)all Indebtedness of the types referred to in clauses (a) through (i) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, except to the extent that such Indebtedness is
expressly made non-recourse to such Person (except for customary exceptions to
non-recourse provisions such as fraud, misappropriation of funds and
environmental liabilities).

For the avoidance of doubt, notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, the following shall not
constitute Indebtedness: (i) trade payables created in the ordinary course of
business in connection with the acquisition of inventory (including (A)
inventory subject to a Lien described under Section 8.01(y) and (B) Receivables
and Related Assets subject to a Lien described under Section 8.01(bb)) and (ii)
overdraft lines.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Funding Date” means the first date on which all the conditions
precedent in Section 5.02 are satisfied (or waived in accordance with Section
11.01(a)(viii)).

“Initial Securitization Facility” means that certain Securitization Transaction
established by the Borrower prior to the Initial Funding Date and identified by
the Borrower to the Administrative Agent as the “Initial Securitization
Facility” for purposes of this Agreement and the other Loan Documents.

“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.

“Intercreditor Agreement” means, with respect to any Indebtedness permitted
pursuant to Section 8.03 and secured by any Permitted Lien, any intercreditor
agreement entered into between or among the holders of such Indebtedness (or any
duly authorized trustee, agent or other representative for such holder(s)) and
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

“Interest Payment Date” means: (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date applicable
to such Loan; provided, that, if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or any Loan that bears interest based on the LIBOR
Daily Floating Rate (including a Swing Line Loan), the last Business Day of each
February, May, August and November and the Maturity Date applicable to such
Loan.

19



--------------------------------------------------------------------------------

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or such other period that is twelve months or less requested
by the Borrower and consented to by all the applicable Lenders; provided, that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period for any Loan shall extend beyond the Maturity Date
applicable to such Loan.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, (a) the purchase or other acquisition by
such Person of Equity Interests of another Person, (b) a loan, advance or
capital contribution by such Person to, Guarantee or assumption of Indebtedness
by such Person of, or purchase or other acquisition by such Person of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) an
Acquisition by such Person. For purposes of covenant compliance, unless
otherwise specified, the amount of any Investment shall be the amount actually
invested at any one time outstanding, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time such Letter of Credit
is issued).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

“L/C Advance” means, with respect to each Lender with a Revolving Commitment,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

20



--------------------------------------------------------------------------------

 

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.01 or, with
respect to any Person that becomes an L/C Issuer after the Effective Date, the
amount set forth for such L/C Issuer as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent.  The Letter of Credit
Commitment of an L/C Issuer may be modified from time to time by agreement
between such L/C Issuer and the Borrower, and notified to the Administrative
Agent.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, with respect to a particular Letter of Credit, (a) Bank of
America in its capacity as issuer of such Letters of Credit hereunder, or any
successor issuer of such Letter of Credit hereunder, and (b) each other Lender
selected by the Borrower pursuant to Section 2.03(l) (subject to the consent of
such Lender as provided in Section 2.03(l)) from time to time to issue such
Letter of Credit, or any successor issuer of such Letter of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“LCA Test Date” has the meaning specified in Section 1.03(e).

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

21



--------------------------------------------------------------------------------

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Loans (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Leverage Increase Period” has the meaning specified in Section 8.11(a).

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“LIBOR Daily Floating Rate” means the fluctuating per annum rate of interest
equal to LIBOR and determined for each Business Day at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the date in question, for Dollar
deposits with a one month term (for delivery on the first day of such term), as
adjusted from time to time in the Administrative Agent’s sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. The LIBOR Daily Floating Rate in effect on any day other than a Business
Day shall be the LIBOR Daily Floating Rate in effect on the immediately
preceding Business Day; provided, that, if the LIBOR Daily Floating Rate shall
be less than 0.25%, such rate shall be deemed 0.25% for purposes of this
Agreement.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent agrees with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment as collateral
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted by Section 8.02 that the Borrower or any Subsidiary is
contractually committed to consummate and whose consummation is not conditioned
upon the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Swing Line Loan or a Term Loan.

22



--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, the Disclosure Letter (Effective
Date), the Disclosure Letter (Initial Funding Date), any Intercreditor
Agreement, each Incremental Amendment, the Fee Letter and any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of Section
2.14 (but specifically excluding Secured Hedge Agreements and Secured Cash
Management Agreements).

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit A or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender, taken as a whole, under any
Loan Document to which it is a party or is a beneficiary thereof; (c) a material
impairment of the ability of the Loan Parties (taken as a whole) to perform
their obligations under any Loan Document to which they are a party; or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Disposition” means any single Disposition or series of related
Dispositions for which the aggregate gross cash proceeds received by the
Borrower and its Subsidiaries exceeds (a) in the case of Section 2.05(b)(ii),
$80,000,000 and (b) for all other purposes, the Threshold Amount.

“Material Indebtedness” means (a) any Subordinated Indebtedness and (b) any
other Indebtedness (other than Indebtedness arising under the Loan Documents and
Indebtedness arising under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount.

“Material Recovery Event” means any single Recovery Event or series of related
Recovery Events for which the aggregate gross cash proceeds received by the
Borrower and its Subsidiaries exceeds (a) in the case of Section 2.05(b)(ii),
$80,000,000 and (b) for all other purposes, the Threshold Amount.

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans, Letters
of Credit (and the related L/C Obligations) and the Term A Loan, the date that
is five (5) years after the Initial Funding Date and (b) as to an Incremental
Term Loan, the final maturity date applicable thereto as specified in the
applicable Incremental Amendment; provided, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

23



--------------------------------------------------------------------------------

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an
amount equal to 103% of the Outstanding Amount of all L/C Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Pension Plan of the type described in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Material
Disposition, any Material Recovery Event or any Debt Issuance net of (a) direct
costs incurred in connection therewith (including legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Material Disposition or any Material
Recovery Event, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by the Borrower or any Subsidiary in any
Material Disposition, any Material Recovery Event or any Debt Issuance.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Note” has the meaning specified in Section 2.11(a).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means, with respect to each Loan Party, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit and (b) all obligations of the Borrower or any Subsidiary owing to a Cash
Management Bank or a Hedge Bank in respect of Secured Cash Management Agreements
or Secured Hedge Agreements, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and

24



--------------------------------------------------------------------------------

 

fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, that, the “Obligations” of
a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Sections 412, 430, 431, 432 and 436
of the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Loan Party and any ERISA

25



--------------------------------------------------------------------------------

 

Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Internal Revenue Code.

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary; provided, that: (a) no Event of Default shall have
occurred and be continuing or would result from such Acquisition (except with
respect to a Limited Condition Acquisition, in which case (i) no Event of
Default shall have occurred and be continuing on the date of execution of the
definitive purchase agreement for such Limited Condition Acquisition and (ii) no
Event of Default under Section 9.01(a), (f) or (g) shall have occurred and be
continuing on the date of consummation of such Limited Condition Acquisition or
would exist after giving effect to such Limited Condition Acquisition); (b) the
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in the same or a similar line of business as the Borrower and
its Subsidiaries were engaged in on the Effective Date (or any reasonable
extensions or expansions thereof); (c) in the case of an Acquisition of the
Equity Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition;
and (d) the Loan Parties shall be in compliance with the financial covenants set
forth in Section 8.11 recomputed as of the last day of the most recently ended
period of the four fiscal quarters of the Borrower for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to such Acquisition on a Pro Forma Basis; provided, that, in the case of
an Acquisition for which the aggregate value of the consideration paid exceeds
$500,000,000 (excluding earn-out obligations, the deferred portion of any
deferred purchase price, or any other post-closing purchase price adjustments),
at least three (3) Business Days prior to the consummation of such Acquisition
(or, in the case of a Limited Condition Acquisition, at the Borrower’s option,
at least three (3) Business Days prior to the date of execution of the
definitive purchase agreement for such Limited Condition Acquisition), the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating compliance with this clause (d).

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

“Permitted Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction entered into by the Borrower or any of its Subsidiaries; provided,
that, the aggregate fair market value of all properties of the Borrower and its
Subsidiaries that are Disposed of pursuant to Permitted Sale and Leaseback
Transactions after the Initial Funding Date shall not exceed an amount equal to
the greater of (a) $50,000,000 and (b) an amount equal to 2.5% of Consolidated
Tangible Assets (determined on the date of consummation of any such Sale and
Leaseback Transaction by reference to the amount of Consolidated Tangible Assets
existing as of the last day of the most recent fiscal year of the Borrower ended
on or prior to such date for which the Borrower has delivered financial
statements pursuant to Section 7.01(a)).

“Permitted Securitization Transaction” means each of (a) the Initial
Securitization Facility, to the extent permitted under Section 8.03(f), and (b)
any other Securitization Transaction established pursuant to the applicable
Securitization Documents and permitted under Section 8.03(f).

“Permitted Supplier Finance Program” means, with respect to the Borrower and its
Subsidiaries, any financing transaction or series of financing transactions
(including factoring arrangements) approved by the Administrative Agent and the
Required Lenders (it being understood such approval shall be provided in the
sole discretion of the Administrative Agent and the Required Lenders) pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer,
or grant a security interest in, contracts, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment or any
of the equipment related thereto to another Person or affiliate of such other
Person that are not affiliates of the Borrower or any Subsidiary, on a
non-recourse basis (but for any breach of a representation and warranty).

26



--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Priority Debt” means (a) Indebtedness of Foreign Subsidiaries and (b) secured
Indebtedness of the Borrower or any Domestic Subsidiary, in each case, incurred
or permitted to be outstanding pursuant to Section 8.03(h).

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants or the Consolidated First Lien Leverage
Ratio, such transaction (including the incurrence of any Indebtedness in
connection therewith) shall be deemed to have occurred as of the first day of
the most recent period of four fiscal quarters of the Borrower preceding the
date of such transaction for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b). In connection with the
foregoing, (a) with respect to any Material Disposition or Material Recovery
Event, (i) income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement and cash flow statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement and cash flow statement items for
the Borrower and its Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the last day of the most
recently ended period of four fiscal quarters of the Borrower for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b)
after giving effect to the applicable transaction on a Pro Forma Basis.

“Pro Forma Financial Statements” means, collectively, (a) the unaudited pro
forma condensed combined statement of operations of the CX Business for the
fiscal year ended November 30, 2019, as set forth in the Form 10 and prepared
giving effect to the Spin-Off on a pro-forma basis as set forth in the Form 10
(provided, that, to the extent the Form 10 as of any date of determination
includes a pro forma statement of operations for any annual period ending
subsequent to November 30, 2019, this clause (a) shall be deemed to be a
reference to such pro forma statement of operations) and (b) the unaudited pro
forma condensed combined balance sheet of the CX Business as of August 31, 2020,
and the related pro forma condensed combined statement of operations for the
nine months then-ended, as set forth in the Form 10 and prepared giving effect
to the Spin-Off on a pro-forma basis as set forth in the Form 10 (provided,
that, to the extent the Form 10 as of any date of determination includes a pro
forma balance sheet as of any date

27



--------------------------------------------------------------------------------

 

ending subsequent to August 31, 2020 for any period ending subsequent to August
31, 2020 and/or a related pro forma statement of operations for any period
(other than any annual period) ending subsequent to August 31, 2020, this clause
(b) shall be deemed to be a reference to such pro forma balance sheet and/or
such related pro forma statement of operations).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.25.

“Qualified Acquisition” means a Permitted Acquisition (or series of Permitted
Acquisitions consummated in any six (6)-month period) for which the aggregate
consideration is at least $300,000,000, but only to the extent (a)(i) at least
$300,000,000 of such consideration is funded with the proceeds of Consolidated
Funded Indebtedness and/or (ii) at least $300,000,000 of Consolidated Funded
Indebtedness is assumed by the Borrower or any Subsidiary in connection
therewith and (b) the incurrence and/or assumption of such Consolidated Funded
Indebtedness results in the Consolidated Leverage Ratio, calculated on a Pro
Forma Basis, being at least 0.50 higher than the Consolidated Leverage Ratio
reflected in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 7.02(b); provided, that, for any individual Permitted
Acquisition or series of Permitted Acquisitions to qualify as a “Qualified
Acquisition,” the Administrative Agent shall have received, prior to, or
concurrently with, the consummation of any such individual Permitted Acquisition
(or in the case of a series of Permitted Acquisitions that meet the requirements
set forth above in this definition, prior to, or concurrently with, the
consummation of the final Permitted Acquisition in the series of Permitted
Acquisitions that, taken together, meet the requirements set forth above in this
definition), a certificate from a Responsible Officer of the Borrower certifying
that such individual Permitted Acquisition or series of Permitted Acquisitions
meet the requirements set forth in this definition and notifying the
Administrative Agent that the Borrower has elected to treat such individual
Permitted Acquisition or series of Permitted Acquisitions as a “Qualified
Acquisition” (such certificate, a “Qualified Acquisition Certificate”).

“Qualified Acquisition Certificate” has the meaning specified in the definition
of “Qualified Acquisition.”

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivables and Related Assets” means (a) accounts receivable (including all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced (including in the form of
chattel paper) and whether or not earned by performance) and (b) any interest in
such accounts receivable and all collateral securing such accounts receivable
(including any originator accounts (as defined in the applicable Securitization
Documents)), all contracts and contract rights, purchase orders, security
interests, financing statements or other documentation in respect of such
accounts receivable, any guarantees, indemnities, warranties or other
obligations in respect of such accounts receivable, any equipment and any other
assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions or factoring

28



--------------------------------------------------------------------------------

 

arrangements or financing of recurring revenue service contracts involving
receivables similar to such accounts receivable and any collections or proceeds
of any of the foregoing.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided, that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief operating officer or corporate secretary of
the applicable Loan Party so specified herein and, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary of
a Loan Party and, solely for purposes of notices given pursuant to Article II,
any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

29



--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(c), as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Commitment Increase” has the meaning provided in Section 2.16(a).

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of such Lender’s outstanding Revolving Loans and
such Lender’s participation in L/C Obligations and Swing Line Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by the United States Government, including, OFAC, the
United Nations Security Council, the European Union (not to include those
protecting against the effects of extraterritorial sanctions by other nations),
Her Majesty’s Treasury or other relevant sanctions authority of OECD member
countries.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 9.03 and
Section 10.11.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Hedge Bank with respect to such
Swap Contract. For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 9.03
and Section 10.11.

30



--------------------------------------------------------------------------------

 

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Securitization Documents” means, collectively, with respect to any Permitted
Securitization Transaction, the definitive documentation for such Permitted
Securitization Transaction, including any agreement entered into by any Special
Purpose Subsidiary created in connection with the establishment of such
Permitted Securitization Transaction.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Securitization Related Property” means Receivable and Related Assets which are
sold, conveyed, contributed or transferred to one or more Special Purpose
Subsidiaries pursuant to a Permitted Securitization Transaction.

“Security Agreement” means the security and pledge agreement to be dated as of
the Initial Funding Date and executed in favor of the Administrative Agent, for
the benefit of the holders of the Obligations, by each of the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

“Separation” means the separation of the CX Business from the business and
operations of the technology solutions segment of SYNNEX, pursuant to, and as
further described in, the Form 10.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Purpose Subsidiary” means, with respect to any Permitted Securitization
Transaction, any special purpose subsidiary or affiliate created in connection
with the establishment of such Permitted Securitization Transaction.

31



--------------------------------------------------------------------------------

 

“Specified Loan Party” has the meaning specified in Section 4.08.

“Specified Representations” means the representations and warranties set forth
in Section 6.01 (solely with respect to the Loan Parties), Section 6.02 (solely
with respect to clauses (a) and (c) and solely with respect to the Loan
Parties), Section 6.03 (to the extent related to approvals, consents,
exemptions, authorizations, or other actions required by a Governmental
Authority or applicable Laws), Section 6.04, Section 6.14, Section 6.18, Section
6.19 (subject to any exceptions to be agreed by the Lenders providing the
relevant Incremental Term Loan), Section 6.21 (solely with respect to the use of
proceeds of the Incremental Term Loans) and Section 6.22.

“Spin-Off” means, collectively, the Separation, the Distribution and any
transaction related thereto pursuant to, and as further described in, the Form
10.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated in right of payment to the payment in full of
the Obligations in a form and substance reasonably acceptable to the
Administrative Agent.

“Subordinating Loan Party” has the meaning specified in Section 11.18.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Equity Interests is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Supported QFC” has the meaning specified in Section 11.25.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined

32



--------------------------------------------------------------------------------

 

based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any Affiliate of a Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to $50,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“SYNNEX” means SYNNEX Corporation, a Delaware corporation.

“SYNNEX BofA Credit Agreement” means that certain credit agreement, dated as of
November 27, 2013, by and among SYNNEX, the guarantors party thereto, Bank of
America, in its capacity as the administrative agent, and the lenders, swing
line lender and letter of credit issuers party thereto (as in effect on the
Effective Date).

“SYNNEX BofA Credit Agreement Prepayment” means the voluntary prepayment of the
term loans outstanding under the SYNNEX BofA Credit Agreement such that, after
giving effect thereto, the aggregate principal amount of the term loans
outstanding under the SYNNEX BofA Credit Agreement shall not exceed
$500,000,000.

“SYNNEX Credit Agreement” means each of the SYNNEX BofA Credit Agreement and the
SYNNEX JPM Credit Agreement.

“SYNNEX Credit Agreement Prepayments” means, collectively, the SYNNEX BofA
Credit Agreement Prepayment and the SYNNEX JPM Credit Agreement Prepayment.

“SYNNEX JPM Credit Agreement” means that certain credit agreement, dated as of
August 19, 2018, by and among SYNNEX, the guarantors party thereto, JPMorgan
Chase Bank, N.A., in its capacity as the administrative agent, and the lenders
party thereto (as in effect on the Effective Date).

“SYNNEX JPM Credit Agreement Prepayment” means the voluntary prepayment of the
term loans outstanding under the SYNNEX JPM Credit Agreement such that, after
giving effect thereto, the aggregate principal amount of the term loans
outstanding under the SYNNEX JPM Credit Agreement shall not exceed
$1,000,000,000.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

33



--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Loan” has the meaning specified in Section 2.01(b).

“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Effective Date is NINE HUNDRED MILLION DOLLARS
($900,000,000).

“Term Loan” means the Term A Loan or any Incremental Term Loan, as the context
may require.

“Term Loan Commitment” means a Term A Loan Commitment or any Incremental Term
Loan Commitment, as the context may require.

“Term Loan Increase” has the meaning provided in Section 2.16(a).

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Termination Date” means the earliest to occur of (a) February 28, 2021, (b) the
date of termination of the aggregate Commitments pursuant to Section 9.02, (c)
the date of consummation of the Distribution without the funding of the Term A
Loan and (d) the date of delivery of a notice by the Borrower to the
Administrative Agent that SYNNEX has determined to abandon the Spin-Off.

“Threshold Amount” means $150,000,000.

“Ticking Fee” has the meaning specified in Section 2.09(b).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transactions” means, collectively, (a) the execution and delivery of the Loan
Documents, (b) the consummation of the Distribution, (c) the funding of Loans on
the Initial Funding Date, (d) the funding of the Initial Securitization Facility
on or prior to the Initial Funding Date, (e) the consummation of the Concentrix
Release, (f) the making of the SYNNEX Credit Agreement Prepayments, (g) the
performance and/or consummation, as applicable, of all other transactions
(including the Spin-Off) related to any of the foregoing and (h) the payment of
all fees and expenses in connection with any of the foregoing.

“Type” means, with respect to any Revolving Loan or any Term Loan, its character
as a Base Rate Loan or a Eurodollar Rate Loan.

34



--------------------------------------------------------------------------------

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.25.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“USA PATRIOT Act” has the meaning specified in Section 6.22.

“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

35



--------------------------------------------------------------------------------

 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments,
modifications, extensions, restatements, replacements or supplements set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such Law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, as applicable, to, of or with
a separate Person.  Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person).

1.03Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a
Pro Forma Basis.

(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Historical Financial Statements (as
in existence on the Effective Date), except as otherwise specifically prescribed
herein. Notwithstanding the foregoing,

36



--------------------------------------------------------------------------------

 

(i) for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded and (ii) for purposes
of calculating any financial covenant (including the calculation of any defined
term used therein), and for purposes of determining the amount of Consolidated
EBITDA, consolidated total assets, consolidated revenues or Consolidated
Tangible Assets, in each case, at any time prior to the first delivery of
financial statements pursuant to Section 7.01(a) or (b), any such calculation or
determination shall be made by reference to the Pro Forma Financial Statements
(as in existence on the Effective Date).

(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Loan Parties
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant), all liability amounts shall be
determined excluding any liability relating to any operating lease, all asset
amounts shall be determined excluding any right-of-use assets relating to any
operating lease, all amortization amounts shall be determined excluding any
amortization of a right-of-use asset relating to any operating lease, and all
interest amounts shall be determined excluding any deemed interest comprising a
portion of fixed rent payable under any operating lease, in each case to the
extent that such liability, asset, amortization or interest pertains to an
operating lease and which would not have been accounted for by the Borrower as
such under GAAP as in effect on December 31, 2015.

(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to any
Acquisition, any Material Disposition or any Material Recovery Event occurring
during the applicable period.

(e)Limited Condition Acquisitions. Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require compliance with
any financial ratio or test in connection with a Limited Condition Acquisition,
at the option of the Borrower, the date of determination of whether the relevant
condition is satisfied shall be deemed to be the date (on the basis of the
financial statements for the most recently ended period of four quarters of the
Borrower for which financial statements have been delivered) of execution of the
definitive agreement with

37



--------------------------------------------------------------------------------

 

respect to such Limited Condition Acquisition (the “LCA Test Date”), after
giving effect to the relevant Limited Condition Acquisition and related
incurrence of Indebtedness, on a Pro Forma Basis; provided, that,
notwithstanding the foregoing, the Limited Condition Acquisition and the related
Indebtedness to be incurred (and any associated Lien) and the use of proceeds
thereof (and the consummation of any Acquisition or Investment) shall be deemed
incurred and/or applied at the LCA Test Date (until such time as the
Indebtedness is actually incurred or the applicable definitive agreement is
terminated without actually consummating the applicable Limited Condition
Acquisition) and outstanding thereafter for purposes of pro forma compliance
with any applicable calculation of the financial covenants set forth in Section
8.11. For the avoidance of doubt, if any of such ratios or amounts for which
compliance was determined or tested as of the LCA Test Date are thereafter
exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA or the consolidated EBITDA of the target of
any Limited Condition Acquisition), at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant Limited Condition Acquisition is permitted to
be consummated or taken.

1.04Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.

1.06Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Article II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Revolving Loans and Term Loans.

(a)Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not

38



--------------------------------------------------------------------------------

 

to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, that, after giving effect to any Borrowing of Revolving
Loans, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Revolving Commitment. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow Revolving Loans under this Section 2.01(a),
prepay Revolving Loans pursuant to Section 2.05(a), and reborrow Revolving Loans
under this Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, or a combination thereof, as further provided herein.

(b)Term A Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A Loan”)
to the Borrower in Dollars in one advance on the Initial Funding Date in an
amount equal to such Lender’s Term A Loan Commitment. Amounts repaid on the Term
A Loan may not be reborrowed. The Term A Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.

(c)Incremental Term Loans. Subject to the terms and conditions set forth herein,
on any Incremental Facility Closing Date on which any Incremental Term Loan
Commitments of any Class are effected (including through any Term Loan Increase)
pursuant to Section 2.16, (i) each Lender of such Class severally agrees to make
its portion of a term loan (each, an “Incremental Term Loan”) to the Borrower in
Dollars in an amount equal to such Lender’s Incremental Term Loan Commitment
with respect to such Incremental Term Loan. Amounts repaid on any Incremental
Term Loan may not be reborrowed. An Incremental Term Loan may consist of Base
Rate Loans or Eurodollar Rate Loans, or a combination thereof, as further
provided herein.

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or a Loan Notice; provided, that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a Loan Notice. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, that, if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them (and the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all of the
appropriate Lenders not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation). Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, in connection with any conversion or continuation of a Term Loan, if less,
the entire principal thereof then outstanding). Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the

39



--------------------------------------------------------------------------------

 

entire principal thereof then outstanding). Each Loan Notice and each telephonic
notice shall specify (A) whether the Borrower is requesting a Borrowing (and, if
so, whether the Borrower is requesting a Borrowing of Revolving Loans, a
Borrowing of the Term A Loan or a Borrowing of an Incremental Term Loan), a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (B) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (C) the principal amount of
Loans to be borrowed, converted or continued, (D) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (E) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of a Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.03 (and, if such Borrowing is the initial Credit Extension, Section
5.02), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, that, if, on the date the Loan
Notice with respect to a Borrowing of Revolving Loans is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings and
second, shall be made available to the Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.

(d)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten (10) Interest Periods in effect.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification, repricing or similar transaction
permitted by the terms of this

40



--------------------------------------------------------------------------------

 

Agreement, pursuant to a cashless settlement mechanism approved by the Borrower,
the Administrative Agent and such Lender.

(g)This Section 2.02 shall not apply to Swing Line Loans.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein: (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the Availability Period,
and until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of the Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b) and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders with Revolving Commitments severally agree to participate in Letters of
Credit issued for the account of the Borrower or any Subsidiary and any drawings
thereunder; provided, that, after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (1) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (2) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Commitment, (3) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (4) the aggregate outstanding amount of all L/C Obligations of any
L/C Issuer shall not exceed such L/C Issuer’s L/C Commitment (unless otherwise
agreed by such L/C Issuer in its sole discretion). Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii)No L/C Issuer shall issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Credit Exposure have approved such expiry date; or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or

41



--------------------------------------------------------------------------------

 

request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such L/C Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D)such Letter of Credit is to be denominated in a currency other than Dollars;

(E)any Lender with a Revolving Commitment is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Defaulting Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(b)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

42



--------------------------------------------------------------------------------

 

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
with a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided, that, any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the

43



--------------------------------------------------------------------------------

 

time such Letter of Credit is issued. Unless otherwise directed by an L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) such L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, that, such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section
2.03(a)(ii), Section 2.03(a)(iii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or any Loan Party that one or more of
the applicable conditions specified in Section 5.03 is not then satisfied, and
in each case directing such L/C Issuer not to permit such extension.

(iv)If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by an L/C Issuer, the Borrower shall not
be required to make a specific request to such L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits an L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.03 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor

44



--------------------------------------------------------------------------------

 

Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Revolving Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of Revolving
Loans that are Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.03 (other than the delivery of a Loan Notice).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that, the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to such L/C
Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.03 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Revolving Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default; or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, that, each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.03 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse any L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

45



--------------------------------------------------------------------------------

 

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Percentage thereof in the same funds as those received
by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the Facility Termination Date and the termination of this
Agreement.

(e)Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection

46



--------------------------------------------------------------------------------

 

with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code or the ISP;

(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders or the Lenders holding
a majority of the Revolving Credit Exposure, as applicable, (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee

47



--------------------------------------------------------------------------------

 

with respect to its use of any Letter of Credit; provided, that, this assumption
is not intended to, and shall not, preclude the Borrower from pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of any L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer shall be liable or responsible for any of the matters
described in Sections 2.03(e)(i) through (e)(viii); provided, that, anything in
such sections to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves, as
determined by a final nonappealable judgment of a court of competent
jurisdiction, were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer, endorse or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason. An L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by an L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, no L/C Issuer shall be responsible to the Borrower for, and each L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of such L/C Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and
Trade-International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.

(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Lender with a Revolving Commitment, in accordance,
subject to Section 2.15, with its Applicable Revolving Percentage, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Revolving Loans that are Eurodollar Rate Loans times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each February, May, August and November, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

48



--------------------------------------------------------------------------------

 

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer, for its own account, a
fronting fee with respect to each Letter of Credit, at the rate per annum
separately agreed in writing, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. In the case of Bank
of America, in its capacity as an L/C Issuer, such fronting fee shall be due and
payable on the tenth Business Day after the end of each February, May, August
and November in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  In the case of each other L/C Issuer,
such fronting fee shall be due and payable as agreed in writing between the
Borrower and such L/C Issuer. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to each L/C Issuer, for its own account, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l)Additional L/C Issuers. The Borrower may from time to time, upon not less
than five (5) Business Days’ notice from the Borrower to the Administrative
Agent (or such shorter period of time as may be agreed by the Administrative
Agent in its sole discretion), designate a Lender as an L/C Issuer (upon
obtaining such Lender’s prior consent thereto). The Administrative Agent will
promptly notify the Lenders of any designation of any such additional L/C
Issuers by the Borrower. Upon (i) notification to the Lenders of any additional
L/C Issuer by the Administrative Agent and (ii) delivery by the Borrower of such
contact and other information regarding such L/C Issuer as the Administrative
Agent shall reasonably request, such Lender shall become an L/C Issuer for all
purposes of this Agreement, and references to “L/C Issuer” shall mean and
include such Lender in its capacity as an L/C Issuer.

(m)L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent, the following:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

49



--------------------------------------------------------------------------------

 

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv)on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v)for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, and (B) on each date that (1) an L/C Credit
Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a such
information as the Administrative Agent shall reasonably request, including, the
letter of credit number, maximum face amount, current face amount, beneficiary
name, issuance date, expiry date and whether such Letter of Credit is may be
automatically renewed or extended.

The Administrative Agent shall maintain a record of all outstanding Letters of
Credit based upon information provided by the Borrower and the L/C Issuers
pursuant to this Section 2.03(m), and such record of the Administrative Agent
shall, absent manifest error, be deemed a correct and conclusive record of all
Letters of Credit outstanding from time to time hereunder. Notwithstanding the
foregoing, if and to the extent the Administrative Agent determines that there
are one or more discrepancies between information provided by the Borrower and
any L/C Issuer hereunder, the Administrative Agent will notify the Borrower and
such L/C Issuer thereof and the Borrower and such L/C Issuer shall endeavor to
reconcile any such discrepancy.

2.04Swing Line Loans.

(a)Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, that, (i) after giving effect to
any Swing Line Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments and (B) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Commitment, (ii) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan and (iii) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow Swing Line Loans under this Section 2.04(a), prepay Swing
Line Loans pursuant to Section 2.05(a), and reborrow Swing Line Loans under this
Section 2.04(a). Each Swing Line Loan shall bear interest at the LIBOR Daily
Floating Rate. Immediately upon the making of a Swing Line Loan, each Lender
with a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Revolving Percentage times the amount of such Swing Line
Loan.

50



--------------------------------------------------------------------------------

 

(b)Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or a Swing Line Loan
Notice; provided, that, any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender with a Revolving
Commitment make a Revolving Loan that is a Base Rate Loan in an amount equal to
such Lender’s Applicable Revolving Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 5.03. The Swing Line Lender shall furnish the Borrower with
a copy of the applicable Loan Notice promptly after delivering such notice to
the Administrative Agent. Each such Lender shall make an amount equal to its
Applicable Revolving Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each such Lender
that so makes funds available shall be deemed to have made a Revolving Loan that
is a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders with a Revolving Commitment fund its risk participation
in the relevant Swing Line Loan and each such Lender’s payment to the
Administrative Agent for the account of the Swing

51



--------------------------------------------------------------------------------

 

Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.04(c)(iii) shall be conclusive absent manifest error.

(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower, any Subsidiary
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, that, each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.03 (other than delivery by the Borrower of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Revolving Percentage thereof in the same funds as those received by
the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Revolving Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
Facility Termination Date and the termination of this Agreement.

52



--------------------------------------------------------------------------------

 

(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan that is a Base Rate Loans or its risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lender.

(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05Prepayments.

(a)Voluntary Prepayments of Loans.

(i)Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent pursuant to delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Loans and/or the Term Loans in whole or in part
without premium or penalty; provided, that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) one Business Day prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans, (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding), (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding), (D) any prepayment of the Term A Loan shall be
applied to the principal amortization payments thereof in the manner directed by
the Borrower and (E) any prepayment of any Incremental Term Loan shall be
applied as provided in the relevant Incremental Amendment. Each such notice
shall specify the date and amount of such prepayment and the Type(s) and
Class(es) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

(ii)Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
pursuant to delivery to the Swing Line Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided, that, unless otherwise agreed by the Swing Line Lender, (A)
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such

53



--------------------------------------------------------------------------------

 

prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(b)Mandatory Prepayments of Loans.

(i)Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, that, the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(i) unless after the prepayment in
full of the Revolving Loans and Swing Line Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.

(ii)Dispositions and Recovery Events. The Borrower shall prepay the Loans as
hereafter provided in an aggregate amount equal to 100% of the Net Cash Proceeds
received by any Loan Party from any Material Disposition or Material Recovery
Event to the extent such Net Cash Proceeds are not reinvested in property (other
than current assets as classified by GAAP) that is useful in the business of the
Borrower and its Subsidiaries within 365 days of the date of such Material
Disposition or Material Recovery Event (it being understood that such prepayment
shall be due immediately upon the expiration of such 365 day period).

(iii)Debt Issuances. Immediately upon receipt by any Loan Party of the Net Cash
Proceeds of any Debt Issuance by any Loan Party, the Borrower shall prepay the
Loans as hereafter provided in an aggregate amount equal to 100% of such Net
Cash Proceeds.

(iv)Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A)with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations (if required by the provision of Section 2.05(b)(i)); and

(B)with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), first ratably to the Outstanding Amount of the Term Loans (in each case,
ratably to the remaining principal amortization payments), second, ratably to
the L/C Borrowings and the Swing Line Loans, third, to the outstanding Revolving
Loans.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

2.06Termination or Reduction of Commitments.

54



--------------------------------------------------------------------------------

 

(a)Optional Reductions of the Aggregate Revolving Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided, that, unless otherwise agreed by the Administrative
Agent, (i) any such notice shall be received by the Administrative Agent not
later than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Revolving Percentage. All fees accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

(b)Termination Date.  The aggregate Commitments shall automatically and
permanently terminate on the Termination Date if the Initial Funding Date has
not occurred prior to such date.

(c)Termination of Term A Loan Commitments. For the avoidance of doubt, the
undrawn amount of the Term A Loan Commitments shall automatically and
permanently terminate upon the Borrowing of the Term A Loan on the Initial
Funding Date.

2.07Repayment of Loans.

(a)Revolving Loans. The Borrower shall repay to the Lenders on the Maturity Date
for the Revolving Loans the aggregate principal amount of all Revolving Loans
outstanding on such date.

(b)Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date for the Revolving Loans.

(c)Term A Loan. The Borrower shall repay the outstanding principal amount of the
Term A Loan in quarterly installments on the last day of each fiscal quarter of
the Borrower, commencing on the last Business Day of the second full fiscal
quarter of the Borrower ending after the Initial Funding Date, in an amount
equal to 1.25% of the outstanding principal amount of the Term A Loan on the
Initial Funding Date (after giving effect to the borrowing thereof on the
Initial Funding Date), in each case as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05, unless
accelerated sooner pursuant to Section 9.02. On the Maturity Date for the Term A
Loan, the Borrower shall repay the outstanding principal amount of the Term A
Loan in full.

(d)Incremental Term Loans. The Borrower shall repay the outstanding principal
amount of each Incremental Term Loan as provided in the applicable Incremental
Amendment, unless accelerated sooner pursuant to Section 9.02.

55



--------------------------------------------------------------------------------

 

2.08Interest.

(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the LIBOR Daily Floating Rate plus the Applicable Rate for Eurodollar
Rate Loans. To the extent that any calculation of interest or any fee required
to be paid under this Agreement shall be based on (or would result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a)Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender with a Revolving Commitment, in accordance with its
Applicable Revolving Percentage, a commitment fee (the “Commitment Fee”) equal
to the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (A) the Outstanding
Amount of Revolving Loans and (B) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period,

56



--------------------------------------------------------------------------------

 

including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each February, May, August and November, commencing with the first such
date to occur after the Initial Funding Date, and on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b)Ticking Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender, in accordance with its respective Applicable Percentages
in respect of such Lender’s Commitments, a ticking fee (the “Ticking Fee”) in an
amount equal to total of (i) the product of (A) 0.40% per annum times (B) the
actual daily amount of the Aggregate Revolving Commitments, subject to
adjustment as provided in Section 2.15, plus (ii) the product of (A) 0.40% per
annum times (B) the actual daily amount of the aggregate Term A Loan
Commitments, subject to adjustment as provided in Section 2.15. The Ticking Fee
shall commence accruing on January 1, 2021, if the Initial Funding Date shall
not have occurred prior to such date, and thereafter shall accrue at all times
until the earlier to occur of (1) the Initial Funding Date and (2) the
Termination Date, including at any time during which one or more of the
conditions in Article V is not met.  The Ticking Fee shall be due and payable on
the earlier to occur of (x) the Initial Funding Date and (y) the Termination
Date, and shall be calculated in arrears.

(c)Other Fees.

(i)The Borrower shall pay to BofA Securities and the Administrative Agent, for
their own respective accounts, fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that, any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent, for the account of the applicable Lenders or the L/C
Issuers, as

57



--------------------------------------------------------------------------------

 

the case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
this Agreement. The Borrower’s obligations under this paragraph shall survive
the Facility Termination Date.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The Administrative Agent shall maintain the
Register in accordance with Section 11.06(c).  The accounts or records
maintained by each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the Register, the Register shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall be in the form of Exhibit C
(a “Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day (or, in the case of
principal repayment installments on Eurodollar Rate Loans, if the result of such
extension would be to extend such principal repayment installment into another
calendar month, such principal repayment installment shall be due on the
immediately

58



--------------------------------------------------------------------------------

 

preceding Business Day), and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

59



--------------------------------------------------------------------------------

 

(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided, that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or

60



--------------------------------------------------------------------------------

 

Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary (as to which the provisions of this Section shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Cash Collateral.

(a)Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or such L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(b) and any Cash Collateral provided
by the Defaulting Lender).

(b)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or an L/C Issuer as
herein provided (other than Liens permitted under Section 8.01(m)), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the

61



--------------------------------------------------------------------------------

 

Administrative Agent and the applicable L/C Issuer that there exists excess Cash
Collateral; provided, that, (A) any such release shall be without prejudice to,
and any disbursement or other transfer of Cash Collateral shall be and remain
subject to, any other Lien conferred under the Loan Documents and the other
applicable provisions of the Loan Documents, and (B) the Person providing Cash
Collateral and such L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15Defaulting Lenders.

(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting

62



--------------------------------------------------------------------------------

 

Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a), Section 2.09(b) or Section 2.09(c)(ii) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Percentage of the stated amount of Letters
of Credit for which such Defaulting Lender has provided Cash Collateral pursuant
to Section 2.14.

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (2) pay to the L/C Issuers the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to each L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

(b)Reallocation of Applicable Revolving Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(c)Cash Collateral; Repayment of Swing Line Loans. If the reallocation described
in Section 2.15(b) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (i) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (ii) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

63



--------------------------------------------------------------------------------

 

(d)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Percentages (without giving effect to Section 2.15(b)),
whereupon such Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16Increase to Commitments.

(a)Incremental Commitments. The Borrower may from time to time after the Initial
Funding Date, by written notice to the Administrative Agent, request (i) one or
more increases to the Aggregate Revolving Commitments (each, a “Revolving
Commitment Increase”), (ii) one or more increases to any existing Class of Term
Loan (each, a “Term Loan Increase”) or (iii) one or more new Classes of Term
Loans (any commitment with respect to any Term Loan Increase or any commitment
with respect to any new Class of Term Loan, an “Incremental Term Loan
Commitment”; any Incremental Term Loan Commitment, or any commitment with
respect to any Revolving Commitment Increase, an “Incremental Commitment”),
whereupon the Administrative Agent shall promptly deliver a copy or such written
notice to each of the Lenders.

(b)Incremental Term Loan Commitments. Any Incremental Term Loan Commitments
effected through the establishment of one or more new Term Loans shall be
designated a separate Class of Incremental Term Loan Commitments and Term Loans
for all purposes of this Agreement. Notwithstanding the foregoing, Incremental
Term Loans may have identical terms to any of the then-outstanding Term Loans
and be treated as the same Class as any of such Term Loans.

(c)Request for Incremental Commitments. Each request for Incremental Commitments
from the Borrower pursuant to this Section 2.16 shall set forth the requested
amount and proposed terms of the relevant Incremental Commitments. Incremental
Commitments may be provided by any existing Lender (but no existing Lender will
have any obligation to provide any Incremental Commitment, and the Borrower will
not have any obligation to approach any existing Lenders to provide any
Incremental Commitment) or by any other bank or other financial institution that
qualifies as an Eligible Assignee.

(d)Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment and the Incremental Commitments thereunder shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i)no Default shall have occurred and be continuing or would exist after giving
effect to such Incremental Commitments; provided, that, in the case of an
Incremental Term Loan the proceeds of which are used to fund, in whole or in
part, the purchase price of a Limited Condition Acquisition, the foregoing
condition shall be (A) no

64



--------------------------------------------------------------------------------

 

Event of Default shall have occurred and be continuing on the date of execution
of the definitive purchase agreement for such Limited Condition Acquisition and
(B) no Event of Default under Section 9.01(a), (f) or (g) shall have occurred
and be continuing or would exist after giving effect to such Limited Condition
Acquisition and the funding of such Incremental Term Loan;

(ii)the representations and warranties set forth in Article VI shall be true and
correct as and to the extent set forth in Section 5.03;

(iii)the Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating that the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 recomputed as of the last day of
the period of four (4) fiscal quarters of the Borrower most recently ended for
which financial statements have been delivered pursuant to Section 7.01(a) or
7.01(b) after giving effect to any Incremental Commitments on a Pro Forma Basis
(assuming all Loans available under such Incremental Commitments had been
outstanding as of the last day of such period); provided, that, in the case of
an Incremental Term Loan the proceeds of which are used to fund, in whole or in
part, the purchase price of a Limited Condition Acquisition, receipt of such Pro
Forma Compliance Certificate may be satisfied in accordance with Section
1.03(e), at the option of the Borrower, on the applicable LCA Test Date for such
Limited Condition Acquisition;

(iv)the aggregate Incremental Commitments for any Revolving Commitment Increase,
any Term Loan Increase or any other Class of Incremental Term Loan shall be in
an aggregate principal amount that is not less than $10,000,000 (or if less, the
entire remaining amount available for such institution) and shall be in an
increment of $1,000,000 (or such lesser amounts as agreed by the Administrative
Agent);

(v)after giving effect to the establishment of such Incremental Commitments, the
aggregate principal amount of all Incremental Commitments effected pursuant to
this Section 2.16 shall not exceed the sum of (A) $450,000,000 plus (B) an
unlimited amount so long as the Consolidated First Lien Leverage Ratio
(calculated on a Pro Forma Basis and assuming any such Incremental Commitments
are fully drawn) is less than 3.00:1.0;

(vi)receipt by the Administrative Agent of (A) such resolutions of the board of
directors of the Loan Parties and opinions of counsel to the Loan Parties as it
may reasonably request relating to the organizational authority for the
establishment of such Incremental Commitments and the enforceability thereof and
any other matters relevant thereto, and (B) such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent, all in
form and substance reasonably satisfactory to the Administrative Agent;

(vii)such other conditions as the Borrower, each Lender providing any such
Incremental Commitment and the Administrative Agent shall agree.

For purposes of calculating the aggregate principal amount of all Incremental
Commitments pursuant to Section 2.16(d)(v), the Borrower may elect to establish
such Incremental Commitments in reliance on Section 2.16(d)(v)(A) or Section
2.16(d)(v)(B) in any order or concurrently.  If in connection with the
establishment of any Incremental Commitments the Borrower is able to establish
such Incremental Commitments in reliance on either of Section 2.16(d)(v)(A) or
Section 2.16(d)(v)(B), and the Borrower does not notify the Administrative Agent
as to which section such Incremental Commitments are being established make an
election as to

65



--------------------------------------------------------------------------------

 

which section such Incremental Commitments are being established, the Borrower
will be deemed to have established such Incremental Commitments in reliance on
Section 2.16(d)(v)(B).  If the Borrower establishes Incremental Commitments in
reliance on Section 2.16(d)(v)(A) concurrently with the establishment of
Incremental Commitments in reliance on Section 2.16(d)(v)(B), the amount of any
such Incremental Commitments established in reliance on Section 2.16(d)(v)(A)
shall be disregarded for purposes of calculating the Consolidated First Lien
Leverage Ratio in connection with determining the permissibility of the amount
of such Incremental Commitments that may be established at such time in reliance
on Section 2.16(d)(v)(B).

(e)Required Terms. The terms, provisions and documentation of the Incremental
Commitments of any Class shall be as agreed among the Borrower, the
Administrative Agent and the applicable Lenders providing such Incremental
Commitments. In any event:

(i)(A) any Incremental Commitments with respect to a Revolving Commitment
Increase shall be on terms and conditions identical to the Aggregate Revolving
Commitments; and (B) any Incremental Commitments with respect to any Term Loan
Increase shall be on terms and conditions identical to the Class of Term Loan
being increased;

(ii)to the extent not identical to the Term Loans existing on the Incremental
Facility Closing Date, any Incremental Term Loan Commitments with respect to any
new Class of Incremental Term Loan shall be on terms and conditions reasonably
satisfactory to Administrative Agent (it being understood that to the extent any
financial maintenance covenant is added for the benefit of any new Class of
Incremental Term Loan (and the Incremental Term Loan Commitments with respect
thereto), no consent shall be required from the Administrative Agent or any of
the Lenders to the extent that such financial maintenance covenant is also added
for the benefit of the existing credit facilities hereunder); provided, that,
any new Class of Incremental Term Loan shall (A)(1) rank pari passu in right of
payment and of security with the then-existing Term Loans and (2) have no
obligors other than the Loan Parties, (B) not mature earlier than the latest
Maturity Date of any Term Loans outstanding at the time of incurrence of such
Incremental Term Loan (except that, for the avoidance of doubt, any Term Loan
Increase shall have the same Maturity Date as the Class of Term Loans being
increased), (C) have a Weighted Average Life to Maturity not shorter than the
then-remaining Weighted Average Life to Maturity of any then-existing Term Loans
and (D) subject to clauses (B) and (C) of the proviso to this Section
2.16(e)(ii) set forth above, have an Applicable Rate, fees and amortization
determined by the Borrower and the applicable Lenders providing such Incremental
Term Loan; provided, further, that, any Class of Incremental Term Loan may
participate on a pro rata basis or a less than pro rata basis (but not on a
greater than pro rata basis) in any mandatory prepayments of Term Loans
hereunder, as specified in the applicable Incremental Amendment.

(f)Incremental Amendment. Each Class of Incremental Commitments shall become
Commitments under this Agreement pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, the Lenders providing such Incremental Commitments and
the Administrative Agent. Each Incremental Amendment may, without the consent of
any other Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.16 with respect to the establishment of any Incremental Commitments.

66



--------------------------------------------------------------------------------

 

(g)Generally. This Section 2.16 shall supersede any provisions in Section 2.13
or 11.01 to the contrary.

Article III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to Section 3.01(e).

(ii)If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to Section 3.01(e), (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of Section 3.01(a), the Loan Parties shall timely pay to the relevant
Governmental Authority in

67



--------------------------------------------------------------------------------

 

accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Loan Parties shall, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for any amount which a
Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii).

(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten days after demand therefor,
(A) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (B) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (C) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.01(c)(ii).

(d)Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

68



--------------------------------------------------------------------------------

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BENE establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BENE establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to

69



--------------------------------------------------------------------------------

 

the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BENE; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BENE, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

70



--------------------------------------------------------------------------------

 

(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that, such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Revolving Commitments, the termination of the Term A Loan
Commitments and the Facility Termination Date.

3.02Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar

71



--------------------------------------------------------------------------------

 

Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts required
pursuant to Section 3.05.

Each Lender at its option may make any Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Credit Extension; provided, that, any exercise of such option shall not affect
the obligation of the Borrower to repay such Credit Extension in accordance with
the terms of this Agreement.

3.03Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii)(A) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan and (B) the circumstances described in Section 3.07(a) do not apply (in
each case with respect to clause (a) above, “Impacted Loans”) or (b) the
Administrative Agent determines that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (1) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (2) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent, upon the instruction of the Required Lenders, revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section
3.03, the Administrative Agent, in consultation with the Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (a) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this Section 3.03, (b) the Administrative Agent notifies the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (c) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

72



--------------------------------------------------------------------------------

 

(a)Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded Taxes”
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in Section
3.04(a) or (b) and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten days after
receipt thereof.

(d)Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided, that,

73



--------------------------------------------------------------------------------

 

the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Euro-currency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan; provided, that, the Borrower shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 15 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

3.05Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

3.06Mitigation of Obligations; Replacement of Lenders.

74



--------------------------------------------------------------------------------

 

(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or such L/C Issuer, as applicable, shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, as applicable, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

3.07LIBOR Successor Rate.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period (or with respect to the term used in connection with
determining LIBOR Daily Floating Rate, as applicable), including because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans;
provided, that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.07 with (i) one or
more SOFR-Based Rates or (ii) another alternate benchmark rate giving due
consideration to any evolving or then-existing convention for similar
Dollar-denominated syndicated credit facilities for such

75



--------------------------------------------------------------------------------

 

alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or
then-existing convention for similar Dollar-denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (i) above, object to the
Adjustment or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (ii) above, object to such amendment; provided, that, for
the avoidance of doubt, in the case of clause (i) above, the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment.  Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), (y) the obligation of the Swing Line
Lender to make Swing Line Loans shall be suspended and (z) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (z)) in the amount specified therein
(and, with respect to any pending request for a Borrowing of Swing Line Loans,
the Borrower may revoke any such pending request).

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that if such LIBOR Successor Rate is less than 0.25%, such rate
shall be deemed to be 0.25% for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided, that, with respect to
any such amendment effected, the Administrative Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

3.08Survival.

All of the Loan Parties’ obligations under this Article III shall survive the
termination of the Aggregate Revolving Commitments, the termination of the Term
A Loan Commitments, the resignation of the Administrative Agent, the termination
of the Loan Documents and the Facility Termination Date.

Article IV.

GUARANTY

76



--------------------------------------------------------------------------------

 

4.01The Guaranty.

On and after the Initial Funding Date, each of the Guarantors (a) hereby jointly
and severally guarantees to the Administrative Agent, the L/C Issuers, the
Lenders and each other holder of Obligations as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof and (b) agrees that if any of the Obligations are not paid in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

4.02Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
irrevocable, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, release, impairment
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent permitted by applicable Law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 4.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
paid in full and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d)any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

77



--------------------------------------------------------------------------------

 

(e)any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the fullest extent permitted by Law, diligence, presentment, demand
of payment, protest and all notices whatsoever and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents or
any other document relating to the Obligations or against any other Person under
any other guarantee of, or security for, any of the Obligations.

4.03Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented costs and expenses (including the reasonable and
documented fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

4.04Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

4.06Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.

78



--------------------------------------------------------------------------------

 

4.07Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

4.08Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 4.08 shall remain in full force and effect until
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted) have been indefeasibly paid and performed in full.
Each Loan Party intends this Section 4.08 to constitute, and this Section 4.08
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

Article V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01Conditions to Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a)Loan Documents.  Receipt by the Administrative Agent of executed counterparts
of this Agreement and each other Loan Document to be executed and delivered on
the Effective Date, each properly executed by a Responsible Officer of the
signing Loan Party and, in the case of this Agreement, by each Lender.

(b)Opinions of Counsel.  Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Effective Date; provided, that, it is
understood and agreed that no opinions with respect to the laws of the State of
South Carolina shall be required to be delivered.

(c)Organization Documents, Resolutions, Etc.  Receipt by the Administrative
Agent of the following: (i) copies of the Organization Documents of each Loan
Party certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its organization,
where applicable, and certified by a secretary or assistant secretary of such
Loan Party to be true and correct as of the Effective Date; (ii) such
certificates of resolutions or other action, incumbency certificates (including
specimen signatures) and/or other certificates of Responsible Officers of each
Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and (iii) such documents and
certifications as the Administrative Agent

79



--------------------------------------------------------------------------------

 

may require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization.

(d)Form 10.  Receipt by the Administrative Agent of the Form 10 as in effect on
the Effective Date.

(e)Representations and Warranties; No Default.  After giving effect to the
Transactions to occur on or prior to the Effective Date, (i) the representations
and warranties of each Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or in all respects if any such representation and warranty is already
qualified by materiality) on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or in all
respects if any such representation and warranty is already qualified by
materiality) as of such earlier date, and (ii) no Default shall exist.

(f)Officer’s Certificate.  Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower as of the Effective Date
certifying that the conditions specified in Section 5.01(e) have been satisfied
as of the Effective Date.

(g)KYC; Beneficial Ownership.  Receipt by the Administrative Agent and each
Lender, to the extent requested by the Administrative Agent or such Lender, of
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.  To the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, receipt by the
Administrative Agent and each Lender, to the extent requested by the
Administrative Agent or such Lender, of a Beneficial Ownership Certification
with respect to the Borrower.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Effective Date
specifying its objection thereto.

5.02Conditions to Initial Funding Date.

The obligation of each Lender, each L/C Issuer and the Swing Line Lender to make
a Credit Extension under this Agreement on the Initial Funding Date is subject
to the satisfaction (or waiver) of the following conditions precedent:

(a)Effective Date.  The Effective Date shall have occurred.

(b)Termination Date.  The Termination Date shall not have occurred.

(c)Loan Documents. Receipt by the Administrative Agent of executed counterparts
of each Loan Document to be executed and delivered on the Initial Funding Date,
each properly executed by a Responsible Officer of the signing Loan Party.

80



--------------------------------------------------------------------------------

 

(d)Opinions of Counsel.  Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Initial Funding Date.

(e)Organization Documents, Resolutions, Etc.  Receipt by the Administrative
Agent of: (i) one or more certificates signed by the secretary or assistant
secretary of each Loan Party certifying that: (A) the Organization Documents of
such Loan Party delivered to the Administrative Agent on the Effective Date have
not been amended, modified, superseded, rescinded or terminated since the
Effective Date, and that such Organization Documents remain in full force and
effect as of the Initial Funding Date (or, to the extent any such Organization
Documents have been amended, modified, superseded, rescinded or terminated since
the Effective Date, attaching copies of the Organization Documents for such Loan
Party certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its organization,
where applicable, and certified by a secretary or assistant secretary of such
Loan Party to be true and correct as of the Initial Funding Date); and (B) the
resolutions and incumbency certificates (including specimen signatures) of such
Loan Party delivered to the Administrative Agent on the Effective Date have not
been amended, modified, superseded, rescinded or terminated since the Effective
Date, and that such resolutions and incumbency certificates (including specimen
signatures) remain in full force and effect as of the Initial Funding Date (or,
to the extent any such resolutions or incumbency certificates (including
specimen signatures) have been amended, modified, superseded, rescinded or
terminated since the Effective Date, attaching copies of the resolutions and
incumbency certificates (including specimen signatures) evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party); and (ii) such documents and
certifications as the Administrative Agent may require to evidence that each
Loan Party is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in its state of organization.

(f)Collateral.  Receipt by the Administrative Agent of the following: (i)(A)
searches of Uniform Commercial Code filings in the jurisdiction of organization
of each Loan Party and each other jurisdiction deemed appropriate by the
Administrative Agent and (B) tax lien and judgment searches; (ii) Uniform
Commercial Code financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral, to the extent
required by the Security Agreement; (iii) all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Security Agreement, together with duly executed in blank, undated stock
powers attached thereto (provided, that, with respect to the delivery of
certificates evidencing Equity Interests of any Foreign Subsidiary that are
required to be delivered pursuant to this clause (iii), if any such certificates
are not available to be delivered as of the Initial Funding Date after the
Borrower’s use of commercially reasonable efforts to do so, delivery of such
certificates shall not be a condition precedent to the occurrence of the Initial
Funding Date, but instead such certificates shall be required to be delivered to
the Administrative Agent no later than thirty (30) days following the Initial
Funding Date (or such later date as is agreed by the Administrative Agent in its
sole discretion)); (iv) to the extent required to be delivered pursuant to the
Security Agreement, all instruments, documents and chattel paper in the
possession of any Loan Party, together with allonges or assignments as may be
necessary to perfect the Administrative Agent’s security interest therein; (v)
searches of ownership of, and Liens on, United States registered intellectual
property of each Loan Party in the appropriate governmental offices; and (vi)
duly executed notices of grant of security interest in the form required by the
Security Agreement as are necessary, in the Administrative Agent’s discretion,
to perfect the Administrative Agent’s security interest in the United States
registered intellectual property of the Loan Parties.

81



--------------------------------------------------------------------------------

 

(g)Insurance.  Receipt by the Administrative Agent of (i) certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents and (ii) endorsements
to insurance policies of the Loan Parties naming the Administrative Agent and
its successors and assigns as additional insured (in the case of liability
insurance) or lender’s loss payee (in the case of property insurance) on behalf
of the holders of the Obligations and providing notice of cancellation or
alteration to the Administrative Agent with respect to any such insurance
coverage (provided, that, with respect to the delivery of insurance endorsements
required pursuant to the foregoing clause (ii), if any such endorsements are not
available as of the Initial Funding Date, delivery of such endorsements shall
not be a condition precedent to the occurrence of the Initial Funding Date, but
instead shall be required to be delivered to the Administrative Agent within
thirty (30) days (or such longer period of time as is agreed by the
Administrative Agent in its sole discretion) after the Initial Funding Date).

(h)Distribution.  Receipt by the Administrative Agent of satisfactory evidence
that the Distribution shall have been (or shall be, substantially concurrently
with the Initial Funding Date) consummated.

(i)Concentrix Release.  Receipt by the Administrative Agent of satisfactory
evidence that each Loan Party shall have been (or substantially concurrently
with the Initial Funding Date, will be) released from all obligations under each
SYNNEX Credit Agreement and that all liens and security interests in the assets
of such Loan Party granted by such Loan Party in connection with each SYNNEX
Credit Agreement shall have been (or substantially concurrently with the Initial
Funding Date, will be) released and terminated (the releases and terminations
described in this Section 5.02(i) being collectively referred to herein as the
“Concentrix Release”).

(j)Initial Securitization Facility.  Receipt by the Administrative Agent of
satisfactory evidence that the Initial Securitization Facility is in full force
and effect and that an aggregate amount of at least $250,000,000 of commitments
(whether or not utilized on the Initial Funding Date) are provided thereunder.

(k)SYNNEX Credit Agreement Prepayments.  Receipt by the Administrative Agent of
satisfactory evidence that the SYNNEX Credit Agreement Prepayments shall have
been (or shall be, substantially concurrently with the Initial Funding Date)
made.

(l)Solvency Certificate.  Receipt by the Administrative Agent of a certificate
from the chief financial officer of the Borrower certifying that the Borrower
and its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are Solvent.

(m)Loan Notice.  Receipt by the Administrative Agent of a Loan Notice in
accordance with the requirements hereof, which Loan Notice shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.03(a)
and (b) are satisfied on and as of the Initial Funding Date; provided, that, the
proceeds of any Borrowing of Revolving Loans to be made on the Initial Funding
Date shall be used solely in accordance with, and subject to the limitations set
forth in, Section 7.11(b)(i).

(n)Fees.  Receipt by the Administrative Agent of any fees required to be paid to
the Administrative Agent, BofA Securities and the Lenders on or before the
Initial Funding Date.

(o)Expenses.  The Borrower shall have paid all fees, charges and disbursements
of the Administrative Agent and BofA Securities required to be reimbursed on or
before the Initial Funding Date (including all fees, charges and disbursements
of counsel to the Administrative Agent

82



--------------------------------------------------------------------------------

 

that are required to have been reimbursed or paid (directly to such counsel if
requested by the Administrative Agent)) to the extent invoiced prior to or on
the Initial Funding Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that, such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent), in each
case, to the extent such fees, charges and disbursements are required to have
been reimbursed or paid in accordance with the Engagement Letter (as such term
is defined in the Fee Letter).

5.03Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)The representations and warranties of each Loan Party contained in Article VI
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (or in all respects if any such representation and
warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects if any such representation
and warranty is already qualified by materiality) as of such earlier date;
provided, that, in the case of an Incremental Term Loan the proceeds of which
are used to fund, in whole or in part, the purchase price of a Limited Condition
Acquisition, the representations and warranties required to be accurate at the
time of the closing of such Limited Condition Acquisition and funding of the
applicable Incremental Term Loan will be limited to the Specified
Representations, and those representations and warranties contained in the
applicable acquisition agreement as are material to the interest of the
applicable Lenders providing such Incremental Term Loan, but only to the extent
that the Borrower or any of its Subsidiaries has the right (taking into account
any applicable cure provisions) to terminate its obligations under such
acquisition agreement, or to decline to consummate such Limited Condition
Acquisition pursuant to such acquisition agreement, as a result of a breach of
such representations in such acquisition agreement.

(b)No Default shall exist or would result from such proposed Credit Extension or
from the application of the proceeds thereof; provided, that, in the case of an
Incremental Term Loan the proceeds of which are used to fund, in whole or in
part, the purchase price of a Limited Condition Acquisition, the foregoing
condition shall be (i) no Event of Default shall have occurred and be continuing
on the date of execution of the definitive purchase agreement for such Limited
Condition Acquisition and (ii) no Event of Default under Section 9.01(a), (f) or
(g) shall have occurred and be continuing or would exist after giving effect to
such Limited Condition Acquisition and the funding of such Incremental Term
Loan.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

83



--------------------------------------------------------------------------------

 

Article VI.

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01Existence, Qualification and Power.

The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.02Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action on the part of such Loan Party, and do
not (a) contravene the terms of any of such Person’s Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (other than pursuant to
the Loan Documents) (i) any material Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate in any material respect any Law applicable to
such Person.

6.03Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) after the Effective Date, such permits, licenses, authorizations, approvals
and entitlements that are required for the lawful conduct of the Loan Parties’
business, each of which shall be obtained on or before the date on which it is
required to be obtained where the failure to do so could reasonably be expected
to have a Material Adverse Effect.

6.04Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms (except for limitations on
enforceability under Debtor Relief Laws and limitations on the availability of
the remedy of specific performance imposed by the application of general
equitable principles).

6.05Financial Statements; No Material Adverse Effect.

84



--------------------------------------------------------------------------------

 

(a)The Historical Financial Statements have been prepared in accordance with
GAAP (except as may otherwise be disclosed in the Form 10) and present fairly
(on the basis disclosed in the footnotes to such financial statements), in all
material respects, the combined financial condition and results of operations of
the CX Business as of the dates thereof and for the periods covered thereby.

(b)The Pro Forma Financial Statements (i) have been prepared by the Borrower in
good faith, based on the assumptions believed by the Borrower to be reasonable
at the time made, and (ii) fairly present, in all material respects, the pro
forma condensed combined financial position and the pro forma condensed combined
results of operations of the CX Business as of the dates thereof and for the
periods covered thereby as if the Spin-Off had occurred on such date or at the
beginning of such period, as applicable.

(c)The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Sections 7.01(a) and (b)) and present fairly (on the basis disclosed in
the footnotes to such financial statements), in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.

(d)Since November 30, 2019, there has been no event or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect; provided,
that, it is understood and agreed that the execution of the documentation for,
and the consummation of the transactions constituting, the Spin-Off shall not
constitute a Material Adverse Effect.

6.06Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any Subsidiary or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect.

6.07No Default.

(a)Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.

(b)No Default has occurred and is continuing.

6.08Ownership of Property; Liens.

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.

6.09Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

85



--------------------------------------------------------------------------------

 

(a)Each of the facilities and real properties owned, leased or operated by the
Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(b)None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could reasonably be expected to
give rise to liability under, Environmental Laws.

(c)Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened in writing.

(d)Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

(e)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties, threatened
in writing, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.

(f)There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including
disposal of Hazardous Materials) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

6.10Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

6.11Taxes.

The Borrower and its Subsidiaries have filed all United States federal and state
income tax returns and all other material tax returns and reports required to be
filed, and have paid all United States federal and state income taxes and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the

86



--------------------------------------------------------------------------------

 

Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary is party to any tax sharing agreement.

6.12ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has either received a favorable determination
letter or can rely on a favorable opinion letter from the IRS to the effect that
the form of such Plan is qualified under Section 401(a) of the Internal Revenue
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code, or an
application for such a letter is currently being processed by the IRS. To the
knowledge of the Responsible Officers of the Loan Parties, nothing has occurred
that would reasonably be expected to prevent or cause the loss of such
tax-qualified status.

(b)There are no pending or, to the knowledge of the Responsible Officers of the
Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction in violation of Section 406 or 407 of ERISA or Section 4975 of the
Internal Revenue Code or violation of the fiduciary responsibility rules set
forth in Section 404 and 405 of ERISA with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
each Loan Party and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, in all material
respects, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and no Loan Party nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) no Loan Party nor any ERISA
Affiliate has engaged in a transaction that could reasonably be likely to be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof or by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

(d)As of the Effective Date, neither the Borrower nor any Guarantor is (i) a
Plan subject to Title I of the ERISA, (ii) a Plan or account subject to Section
4975 of the Internal Revenue Code, (iii) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Internal Revenue Code
or (iv) a “governmental plan” within the meaning of ERISA.

6.13Subsidiaries.

Set forth on Schedule 6.13 to the Disclosure Letter (Effective Date) is a
complete and accurate list as of the Effective Date of each Subsidiary, together
with (a) jurisdiction of organization, (b) number of

87



--------------------------------------------------------------------------------

 

shares of each class of Equity Interests outstanding, (c) percentage of
outstanding shares of each class owned (directly or indirectly) by the Borrower
or any Subsidiary and (d) a notation as to which Subsidiaries are Immaterial
Domestic Subsidiaries and Immaterial Foreign Subsidiaries. The outstanding
Equity Interests of each Subsidiary are validly issued, fully paid and
non-assessable.  As of the Initial Funding Date, there have been no changes to
the information included on Schedule 6.13 to the Disclosure Letter (Effective
Date), other than any such changes as are set forth on Schedule 6.13 to the
Disclosure Letter (Initial Funding Date).

6.14Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b)Neither the Borrower nor any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

6.15Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished (including, for purposes of clarification, information deemed
delivered pursuant to the penultimate paragraph of Section 7.02)) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected business
plans, forecasts and other projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, which assumptions were fair
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, the Borrower’s reasonable estimate of
its plans, forecasts or projections, as applicable, based on the information
available at the time (it being acknowledged that actual results may vary, and
such variations may be material).  As of the Effective Date, the information
included in any Beneficial Ownership Certification delivered to the
Administrative Agent or any Lender on or prior to the Effective Date, if
applicable, is true and correct in all respects.

6.16Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.17Intellectual Property; Licenses, Etc.

88



--------------------------------------------------------------------------------

 

(a)The Borrower and its Subsidiaries own, or possess the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses.

(b)Set forth on Schedule 6.17 to the Disclosure Letter (Effective Date) is a
list of (i) all IP Rights registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office that as
of the Effective Date a Loan Party owns and (ii) all licenses of IP Rights
registered with the United States Copyright Office or the United States Patent
and Trademark Office as of the Effective Date. As of the Initial Funding Date,
there have been no changes to the information included on Schedule 6.17 to the
Disclosure Letter (Effective Date), other than any such changes as are set forth
on Schedule 6.17 to the Disclosure Letter (Initial Funding Date).

(c)Except for such claims and infringements that could not reasonably be
expected to have a Material Adverse Effect, (i) no claim has been asserted and
is pending by any Person challenging or questioning the use of any IP Rights or
the validity or effectiveness of any IP Rights, nor does any Responsible Officer
of any Loan Party know of any such claim, and (ii) to the knowledge of the
Responsible Officers of the Loan Parties, the use of any IP Rights by the
Borrower or any Subsidiary, the granting of a right or a license in respect of
any IP Rights from the Borrower or any Subsidiary does not infringe on any
rights of any other Person.

6.18Solvency.

The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.

6.19Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests, to the extent and in the manner
required by the Collateral Documents and the Administrative Agent, prior to all
other Liens other than Permitted Liens.

6.20Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.20-1 to the Disclosure Letter (Effective Date) is a list
of all real property located in the United States that is owned or leased by any
Loan Party as of the Effective Date (identifying whether such real property is
owned or leased and which Loan Party owns or leases such real property). Set
forth on Schedule 6.20-2 to the Disclosure Letter (Effective Date) is the chief
executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Effective Date. The exact
legal name and state of organization of each Loan Party as of the Effective Date
is as set forth on the signature pages hereto. Except as set forth on Schedule
6.20-3 to the Disclosure Letter (Effective Date), as of the Effective Date, no
Loan Party has during the five years preceding the Effective Date (a) changed
its legal name, (b) changed its state of formation, or (c) been party to a
merger, consolidation or other change in structure.  As of the Initial Funding
Date, there have been no changes to the information included on Schedules
6.20-1, 6.20-2 or 6.20-3 to the Disclosure Letter (Effective Date), other than
any such changes as are set forth on Schedules 6.20-1, 6.20-2 or 6.20-3,
respectively, to the Disclosure Letter (Initial Funding Date).

6.21OFAC; Anti-Corruption.

89



--------------------------------------------------------------------------------

 

(a)Neither the Borrower nor any Subsidiary nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is, (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. The Borrower and its Subsidiaries have conducted their businesses
in compliance in all material respects with all applicable Sanctions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such Sanctions.

(b)The Borrower and its Subsidiaries have conducted their business in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010 and other similar anti-corruption legislation in other jurisdictions, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

6.22USA PATRIOT Act.

The Borrower and its Subsidiaries have conducted their business in compliance
with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)) (the “USA PATRIOT Act”), and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such law.

6.23Covered Entities.

No Loan Party is a Covered Entity.

Article VII.

AFFIRMATIVE COVENANTS

On and after the Initial Funding Date, and until the Facility Termination Date,
each Loan Party shall, and shall cause each Subsidiary to:

7.01Financial Statements.

Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail satisfactory to the
Administrative Agent:

(a)as soon as available, but in any event within ninety days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal year of the Borrower ending
November 30, 2020, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

90



--------------------------------------------------------------------------------

 

(b)as soon as available, but in any event within forty-five days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
(or, if earlier, 5 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), commencing with
the first such fiscal quarter of the Borrower ending on or after the Initial
Funding Date, a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, and the related consolidated statements of
changes in stockholders’ equity and cash flows for the portion of the Borrower’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, treasurer or controller that is a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to Section
7.02(c), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.01(a) or 7.01(b) at the times specified
therein.

7.02Certificates; Other Information.

Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail satisfactory to the
Administrative Agent:

(a)concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a report of its independent certified public accountants
certifying such financial statements and stating that in connection with its
audit examination no knowledge was obtained of any Default under the financial
covenants set forth in Section 8.11 or, if any such Default shall exist, stating
the nature and status of such event;

(b)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller that
is a Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the equityholders
of the Borrower or any Subsidiary, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower or any
Subsidiary may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)concurrently with the delivery of the financial statements referred to in
Section 7.01(b) for the first and third fiscal quarters of each fiscal year of
the Borrower, a report signed by a Responsible Officer of the Borrower that
supplements Schedule 6.17 to the Disclosure Letter (Effective Date) (or, if
updated in connection with delivery of the Disclosure Letter (Initial Funding
Date), that supplements Schedule 6.17 to the Disclosure Letter (Initial Funding
Date)) such that, as

91



--------------------------------------------------------------------------------

 

supplemented, such schedule would be accurate and complete as of such date (and
if no supplement is required to cause such schedule to be accurate and complete
as of such date, then the Borrower shall not be required to deliver such a
report);

(e)promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower, or any audit of any of the Borrower;

(f)promptly, and in any event within ten Business Days after receipt thereof by
the Borrower or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of the
Borrower or any Subsidiary;

(g)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, the USA PATRIOT Act and the Beneficial Ownership
Regulation; and

(h)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request in order to allow it to determine compliance with the Loan
Documents.

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02 or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BofA
Securities may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (i) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the

92



--------------------------------------------------------------------------------

 

Administrative Agent, BofA Securities, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities Laws (provided, that, to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07), (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side Information”
and (iv) the Administrative Agent and BofA Securities shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

7.03Notices.

Promptly notify the Administrative Agent (who will notify the Lenders) of:

(a)the occurrence of any Default.

(b)any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)the occurrence of any ERISA Event which would reasonably be expected to
result in a liability in excess of the Threshold Amount.

(d)any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary, including any determination by the Borrower
referred to in Section 2.10(b).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04Payment of Taxes.

Pay and discharge as the same shall become due and payable all Taxes of the
Borrower and its Subsidiaries, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

7.05Preservation of Existence, Etc.

(a)In the case of the Borrower and its Subsidiaries, other than the Immaterial
Domestic Subsidiaries and the Immaterial Foreign Subsidiaries, preserve, renew
and maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
8.04 or 8.05.

(b)Preserve, renew and maintain in full force and effect its good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05 or where the failure to so preserve, renew and
maintain could not reasonably be expected to have a Material Adverse Effect.

93



--------------------------------------------------------------------------------

 

(c)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises applicable to the Borrower and its Subsidiaries that are
necessary or desirable in the normal conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(d)Preserve or renew all of its IP Rights, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.

7.06Maintenance of Properties.

(a)Maintain, preserve and protect all of its material properties and material
equipment that is necessary in the operation of its business in good working
order and condition, ordinary wear and tear excepted.

(b)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c)Use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.07Maintenance of Insurance.

(a)Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

(b)Cause the Administrative Agent and its successors and/or assigns to be named
as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use its commercially
reasonable efforts to cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be altered or canceled.

7.08Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09Books and Records.

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

94



--------------------------------------------------------------------------------

 

(b)Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

7.10Inspection Rights.

Permit representatives of the Administrative Agent (including independent
contractors of the Administrative Agent) and each Lender (if and when
accompanying the Administrative Agent) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and, when accompanied by a Responsible
Officer of the Borrower, to discuss its affairs, finances and accounts with its
officers, and independent public accountants, with all reasonable documented
out-of-pocket expenses in connection therewith to be at the expense of the
Borrower and at such reasonable times during normal business hours, but no more
frequently than once each fiscal year of the Borrower, upon reasonable advance
notice to the Borrower; provided, that, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
For the avoidance of doubt, the Borrower and its Subsidiaries will not be
required to provide any information to the extent that the provision thereof
would violate any Law.

7.11Use of Proceeds.

Use the proceeds of (a) the Term A Loan (i) on the Initial Funding Date to (A)
make a portion of the SYNNEX Credit Agreement Prepayments, (B) reduce a portion
of the intercompany balances and other indebtedness owed to SYNNEX, (C) make
other payments to SYNNEX in connection with the Spin-Off (including payments
that are used for working capital or other general corporate purposes of SYNNEX)
and (D) pay fees and expenses incurred in connection with the Transactions and
(ii) after the Initial Funding Date, to finance working capital, capital
expenditures, Permitted Acquisitions and other lawful corporate purposes, (b)
the Revolving Loans (i) on the Initial Funding Date to (A) make a portion of the
SYNNEX Credit Agreement Prepayments, (B) reduce a portion of the intercompany
balances and other indebtedness owed to SYNNEX and (C) make other payments to
SYNNEX in connection with the Spin-Off (including payments that are used for
working capital or other general corporate purposes of SYNNEX) and (ii) after
the Initial Funding Date, to finance working capital, capital expenditures,
Permitted Acquisitions and other lawful corporate purposes and (c) any other
Credit Extensions to finance working capital, capital expenditures, Permitted
Acquisitions and other lawful corporate purposes; provided, that, (1)
notwithstanding the foregoing, the aggregate principal amount of all Revolving
Loans advanced on the Initial Funding Date shall not exceed $100,000,000 and (2)
in no event shall the proceeds of the Credit Extensions be used in contravention
of any Law or of any Loan Document.

7.12Additional Guarantors.

Within forty-five days (or such later date as the Administrative Agent may agree
in its sole discretion) after any Person becomes a Domestic Subsidiary (other
than (x) an Immaterial Domestic Subsidiary, (y) a Special Purpose Subsidiary or
(z) a Domestic Subsidiary that is not a wholly-owned Subsidiary, solely to the
extent the terms of such non-wholly owned Domestic Subsidiary’s Organization
Documents prohibit such Person from guaranteeing the Obligations pursuant to the
Loan Documents and/or prohibit such Person from granting a Lien in the assets of
such Person pursuant to the Collateral Documents), cause such Person to (a)
become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement and (b) deliver to the Administrative Agent such Organization
Documents, good standing certificates and resolutions and, to the extent
requested by the Administrative Agent in its sole discretion, favorable opinions
of counsel (which shall cover, among other things, the

95



--------------------------------------------------------------------------------

 

legality, validity, binding effect and enforceability of the documentation
referred to in clause (a) above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

7.13Pledged Assets.

(a)Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary directly owned by any Loan Party (other
than Excluded Property) and (ii) 65% (or such greater percentage that, due to a
change in an applicable Law after the Effective Date, (A) could not reasonably
be expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in each Foreign Subsidiary (other than (x) an Immaterial Foreign
Subsidiary and (y) Excluded Property) directly owned by any Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the Collateral Documents, and, in connection
with the foregoing, deliver to the Administrative Agent such other documentation
as the Administrative Agent may request, including any filings and deliveries to
perfect such Liens and favorable opinions of counsel all in form and substance
reasonably satisfactory to the Administrative Agent.

(b)Other Property. Cause all property (other than Excluded Property) of each
Loan Party to be subject at all times to first priority, perfected Liens in
favor of the Administrative Agent to secure the Obligations pursuant to, and to
the extent and in the manner required by, the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

Notwithstanding anything herein or in the other Loan Documents to the contrary,
no Special Purpose Subsidiary shall be required to grant a security interest in
its property to secure any of the Obligations.

7.14Anti-Corruption Laws; Sanctions.

(a)Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

(b)Conduct its business in compliance with all applicable Sanctions and maintain
policies and procedures designed to promote and achieve compliance with such
Sanctions.

Article VIII.

NEGATIVE COVENANTS

On and after the Initial Funding Date, and until the Facility Termination Date,
no Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly:

96



--------------------------------------------------------------------------------

 

8.01Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues (other than Equity Interests of the Borrower to the extent
constituting margin stock), whether now owned or hereafter acquired, other than
the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the Effective Date and listed on Schedule 8.01 to the
Disclosure Letter (Effective Date) and any renewals or extensions thereof so
long as the property covered thereby is not increased;

(c)Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted;

(d)Liens of landlords, carriers, warehousemen, mechanics, materialmen and
repairmen and other like Liens arising in the ordinary course of business;
provided, that, such Liens secure only amounts not overdue for more than thirty
days or, if overdue for more than thirty days, are being contested in good faith
by appropriate proceedings diligently conducted;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and public liability laws, other than any Lien imposed by ERISA;

(f)pledges or deposits to secure the performance of bids, tenders, trade
contracts and leases (other than Indebtedness), public or statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(g)easements, rights-of-way, zoning and other restrictions, irregularities in
title and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h)attachment Liens and Liens securing judgments for the payment of money (or
appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 9.01(g) or (h);

(i)Liens securing Indebtedness permitted under Section 8.03(e); provided, that,
(i) such Liens do not at any time encumber any property other than the property
(or proceeds thereof) financed by such Indebtedness and (ii) such Liens attach
to such property concurrently with or within ninety days after the acquisition
or completion or construction thereof;

(j)licenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any Subsidiary;

(k)any interest of title of a lessor under, and Liens arising from Uniform
Commercial Code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;

97



--------------------------------------------------------------------------------

 

(l)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 8.02;

(m)normal and customary rights of setoff or banker’s Liens in favor of banks or
other depository or financial institutions arising as a matter of law or under
customary agreements for the provision of banking and securities intermediary
services and Liens securing payment obligations thereunder;

(n)Liens arising under Sections 4-208 and 4-210 of the Uniform Commercial Code
(or, if applicable, the corresponding section of the Uniform Commercial Code in
effect in the relevant jurisdiction) on items in the course of payment or
collection;

(o)Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

(p)Liens on property of a Person acquired in connection with a Permitted
Acquisition existing at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary or becomes a Subsidiary or existing on any
property or asset prior to the acquisition thereof by the Borrower or any
Subsidiary; provided, that, (i) such Liens were not created in contemplation of
such merger, consolidation, Investment or acquisition, (ii) such Liens do not
encumber any property other than the property encumbered at the time of such
merger, consolidation, Investment or acquisition, and the proceeds and products
thereof, (iii) such Liens do not extend to any assets other than those of the
Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary or the assets so acquired, and (iv)
any Indebtedness secured by such Lien is permitted under Section 8.03 (it being
understood that such Indebtedness shall reduce availability under the applicable
basket in Section 8.03 except in the case of Indebtedness of the type described
in Section 8.03(e));

(q)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and deposits as security for contested custom or import duties;

(r)Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement
relating to a Permitted Acquisition, Disposition or other transaction that is
not prohibited by this Agreement;

(s)rights of first refusal, voting, redemption, transfer or other restrictions
with respect to the Equity Interests in any joint venture entities or other
Persons that are not Subsidiaries acquired in connection with Investments
permitted under Section 8.02;

(t)Liens on cash and Cash Equivalents arising in connection with the defeasance,
discharge, redemption or termination (including by way of cash
collateralization) of Indebtedness to the extent such defeasance, discharge,
redemption or termination is not prohibited by this Agreement;

(u)Liens on Securitization Related Property created or deemed to exist in
connection with any Permitted Securitization Transaction;

(v)preferential arrangements in the form of subordination and intercreditor
agreements in favor of creditors of the customers of the Borrower and its
Subsidiaries;

98



--------------------------------------------------------------------------------

 

(w)Liens securing Indebtedness permitted under Section 8.03(h); provided, that,
(i) at the time of creation, assumption or incurrence of the Indebtedness
secured by any such Lien and after giving effect thereto and the application of
the proceeds thereof, no Default or Event of Default would exist and (ii) to the
extent such Liens encumber the Collateral, such Liens shall be subject to an
Intercreditor Agreement;

(x)Liens in favor of Governmental Authorities securing the obligations of
Foreign Subsidiaries in jurisdictions outside of the United States; provided,
that, (i) such Liens are required by such Governmental Authorities in order for
such Foreign Subsidiaries to conduct business in such jurisdictions and (ii)
such Liens do not extend to any assets other than those of such Foreign
Subsidiaries;

(y)Liens on inventory (and the proceeds thereof) in favor of financiers of
inventory (including vendor financiers) to secure trade payables incurred in the
ordinary course of business in connection with the acquisition of inventory;

(z)Liens on Investments maintained pursuant to Section 8.02(c) in favor of the
beneficiary of any such unqualified deferred compensation arrangement;

(aa)Liens securing Indebtedness under Section 8.03(m);

(bb)Liens created or deemed to exist on any Receivables or Related Assets in
connection with any Permitted Supplier Finance Program;

(cc)other Liens securing obligations not constituting Indebtedness for borrowed
money in an aggregate principal amount outstanding not to exceed $50,000,000;
and

(dd)Liens securing Indebtedness under Section 8.03(n); provided, that, such
Liens do not extend to any assets other than the Equity Interests of such
Foreign Subsidiary and the assets of such Foreign Subsidiary and its
Subsidiaries.

Notwithstanding anything to the contrary in this Section 8.01 or otherwise, no
Special Purpose Subsidiary shall create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Liens (i) existing under the Permitted
Securitization Transaction to which such Special Purpose Subsidiary is a party
and (ii) permitted under the applicable Securitization Documents to which such
Special Purpose Subsidiary is a party.

8.02Investments.

Make any Investments, except:

(a)Investments in the form of cash or Cash Equivalents, short-term Investments
and other Investments which, in each case, are not prohibited under any other
provision of this Agreement, so long as such short-term Investments and other
Investments are made in accordance with the Borrower’s investment policy as in
effect on the Effective Date (as disclosed to the Administrative Agent prior to
the Effective Date and as may be changed from time to time by Borrower with the
prior written consent of the Administrative Agent);

(b)Investments outstanding on the Effective Date and set forth in Schedule 8.02
to the Disclosure Letter (Effective Date);

99



--------------------------------------------------------------------------------

 

(c)Investments maintained by the Borrower pursuant to the Borrower’s unqualified
deferred compensation arrangements; provided, that, such compensation
arrangements are entered into in the ordinary course of business;

(d)Investments in any Person that is a Loan Party prior to giving effect to such
Investment (it being understood and agreed that any Investment to form a
Subsidiary that will become a Guarantor in accordance with Section 7.12 is
permitted);

(e)Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(f)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including intercompany balances incurred or made in
the ordinary course of business which do not constitute loans for borrowed
money), and Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss;

(g)Guarantees permitted by Section 8.03;

(h)Investments that constitute Permitted Liens;

(i)Permitted Acquisitions;

(j)(i) Investments by Loan Parties in Subsidiaries that are not Loan Parties the
proceeds of which are substantially contemporaneously applied to consummate a
Permitted Acquisition; and (ii) other Investments by Loan Parties in
Subsidiaries that are not Loan Parties; provided, that, in the case of this
clause (ii), (A) at the time of such Investment and after giving effect thereto,
no Event of Default has occurred and is continuing and (B) after giving effect
such Investment on a Pro Forma Basis, the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11;

(k)Investments by the Borrower or any Subsidiary in a Special Purpose Subsidiary
in connection with a Permitted Securitization Transaction; provided, that, such
Investments are customary in Securitization Transactions;

(l)Investments consisting of loans, advances and other extensions of credit to
officers, directors and employees of the Borrower and its Subsidiaries for
business purposes in an amount not to exceed $6,000,000 in the aggregate at any
time outstanding;

(m)Investments consisting of loans, advances, Guarantees and other extensions of
credit to or on behalf of customers and vendors, and Cost Investments in
customers and vendors (including Cost Investments made to acquire new customers
and vendors), in each case, in the ordinary course of business and in a manner
consistent with past practices;

(n)Cost Investments made on or after the Initial Funding Date; provided, that,
the aggregate amount of all such Cost Investments pursuant to this clause (n)
shall not exceed $60,000,000 at any time outstanding;

(o)Investments consisting of guarantees of the trade credit obligations, real
property leases, indemnification and other obligations with respect to deposit
accounts, or other obligations

100



--------------------------------------------------------------------------------

 

of Subsidiaries in the ordinary course of business or in connection with any
transaction permitted to be incurred under Section 8.03 (other than Investments
constituting Guarantees of Indebtedness);

(p)contingent Guarantee obligations to repurchase inventory repossessed by
flooring companies that was previously sold to customers in the ordinary course
of business;

(q)to the extent constituting Investments, Guarantees of obligations of a
Subsidiary (other than obligations constituting Indebtedness) in connection with
any Permitted Acquisition or any Disposition permitted under Section 8.05;

(r)Investments in SYNNEX or any of SYNNEX’s Subsidiaries in connection with the
Spin-Off; and

(s)Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $50,000,000 in the aggregate at any time outstanding.

For purposes of clarification, nothing in this Section 8.02 prohibits the
Foreign Subsidiaries from holding foreign currencies in the ordinary course of
business.  For purposes of determining compliance with this Section 8.02, in the
event that any proposed Investments meets the criteria of more than one of the
categories of Investments permitted in clauses (a) through (s) above, the
Borrower shall be permitted to divide or classify such item on the date of its
making, and from time to time may reclassify, in any manner that complies with
this Section 8.02 at such time.

8.03Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the Effective Date and set forth in Schedule 8.03
to the Disclosure Letter (Effective Date), and any refinancings and extensions
thereof; provided, that, (i) with respect to any refinancings or extensions of
any such Indebtedness, (A) the amount of such Indebtedness is not increased at
the time of such refinancing or extension except (1) by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing or extension and by an
amount equal to any existing commitments unutilized thereunder and (2) if the
amount of such increase is otherwise permitted under this Section 8.03 and (B)
the material terms taken as a whole of such refinancing or extension either (1)
reflect market terms at the time of issuance thereof, as reasonably determined
by the Borrower in good faith, or (2) shall, taken as a whole, not be more
favorable to the lenders providing such Indebtedness than the terms and
conditions applicable to the Indebtedness being refinanced or extended and (ii)
the amount of any Indebtedness stated on Schedule 8.03 to the Disclosure Letter
(Effective Date) that is subject to a revolving loan facility shall be the
maximum amount available to be borrowed thereunder on the Effective Date
(excluding increase options under such facilities);

(c)intercompany Indebtedness permitted under Section 8.02; provided, that, in
the case of Indebtedness owing by a Loan Party to a Subsidiary that is not a
Loan Party, (i) such Indebtedness shall by its terms be subordinated in right of
payment to the prior payment in full of the Obligations in form and substance
reasonably acceptable to the Administrative Agent and (ii) such Indebtedness
shall not be prepaid unless no Default exists immediately prior to or after
giving effect to such prepayment;

101



--------------------------------------------------------------------------------

 

(d)obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, (i) such obligations are (or were) entered into by
such Person in the ordinary course of business or in connection with the Loans
made under this Agreement for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e)purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) incurred to finance the purchase of
fixed or capital assets, and renewals, refinancings and extensions thereof;
provided, that, (i) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $50,000,000 at any one time outstanding and (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed;

(f)Indebtedness under any Securitization Transaction (including the Initial
Securitization Facility); provided, that, (i) the aggregate Attributable
Indebtedness with respect to all Securitization Transactions (including the
Initial Securitization Facility) shall not exceed at any time outstanding an
amount equal to $400,000,000 and (ii) each Securitization Transaction shall be
non-recourse to the Loan Parties other than with respect to purchase or
repurchase obligations for breaches of representations and warranties, deemed
collections, performance guaranties, and indemnity obligations and other similar
undertakings in each case that are customary for similar standard market
accounts receivable transactions;

(g)(i) unsecured Indebtedness or Subordinated Indebtedness of the Borrower and
its Domestic Subsidiaries; provided, that, (A) at the time of incurrence of such
Indebtedness, no Default has occurred and is continuing, (B) after giving effect
to the incurrence of such Indebtedness on a Pro Forma Basis, the Loan Parties
would be in compliance with the financial covenants set forth in Section 8.11,
(C) such Indebtedness shall not include any financial maintenance covenants that
are more restrictive in any respect on the Loan Parties than the financial
maintenance covenants in this Agreement, (D) such Indebtedness is not subject to
any amortization payments or any mandatory prepayments or sinking fund payments
(other than in connection with a change of control, asset sale or event of loss
and customary acceleration rights after an event of default) in each case, prior
to the date that is six (6) months after the then-latest Maturity Date, and (E)
such Indebtedness shall not mature at any time on or prior to the date that is
six (6) months after the then-latest Maturity Date; and (ii) without limiting
the right of the Borrower or any of its Domestic Subsidiaries to incur unsecured
Indebtedness or Subordinated Indebtedness in reliance on Section 8.03(g)(i), any
refinancings and extensions of unsecured Indebtedness or Subordinated
Indebtedness originally incurred pursuant to Section 8.03(g)(i); provided, that,
at the time of such refinancing or extension, and after giving effect thereto,
(A) no Default has occurred and is continuing, (B) the amount of such
Indebtedness shall not be increased except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing or extension and by an amount
equal to any existing commitments unutilized thereunder, (C) such Indebtedness
shall not include any financial maintenance covenants that are more restrictive
in any respect on the Loan Parties than the financial maintenance covenants in
this Agreement, (D) such Indebtedness shall not be subject to any amortization
payments or any mandatory prepayments or sinking fund payments (other than in
connection with a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) in each case, prior to the date
that is six (6) months after the then-latest

102



--------------------------------------------------------------------------------

 

Maturity Date, and (E) such Indebtedness shall not mature at any time on or
prior to the date that is six (6) months after the then-latest Maturity Date;

(h)Priority Debt; provided, that, (i) the aggregate outstanding principal amount
of all Priority Debt shall not exceed 40% of Consolidated EBITDA for the period
of the four fiscal quarters of the Borrower most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b)
(determined as of the date such Priority Debt is incurred) and (ii) the Priority
Debt attributable to the Borrower and its Domestic Subsidiaries shall not exceed
20% of Consolidated EBITDA for the period of the four fiscal quarters of the
Borrower most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) (determined as of the date such
Priority Debt is incurred);

(i)Indebtedness which constitutes a Lien on investment property or general
intangibles that represent Equity Interests of a Foreign Subsidiary and which is
otherwise a Permitted Lien and Indebtedness that constitutes a Permitted Lien
under the following: Sections 8.01(c), 8.01(d), 8.01(e), 8.01(h), 8.01(l),
8.01(m), 8.01(n), 8.01(p), 8.01(q) and 8.01(t);

(j)Indebtedness consisting of indemnification obligations or adjustments in
respect of the purchase price (including earn-outs) in connection with any
Permitted Acquisition or any Disposition permitted under Section 8.05;

(k)Guarantees with respect to Indebtedness permitted under this Section 8.03
(including, for the avoidance of doubt, customary Guarantees of a Subsidiary
that is a seller, servicer or originator of Receivables and Related Assets in
connection with a Permitted Securitization Transaction);

(l)unsecured reimbursement obligations of Loan Parties and their respective
Subsidiaries in respect of letters of credit, bankers’ acceptances, bank
guaranties, surety or performance bonds, and similar instruments issued in the
ordinary course of business;

(m)secured reimbursement obligations of the Loan Parties and their respective
Subsidiaries in respect of letters of credit, bankers’ acceptances, bank
guaranties, surety or performance bonds and similar instruments issued in the
ordinary course of business, in an aggregate principal amount not to exceed
$30,000,000 at any time outstanding; and

(n)other Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $150,000,000 at any time outstanding.

Notwithstanding anything to the contrary in this Section 8.03 or otherwise, no
Special Purpose Subsidiary shall contract, create, incur, assume or permit to
exist any Indebtedness other than Indebtedness (i) existing from time to time
under the Permitted Securitization Transaction to which such Special Purpose
Subsidiary is a party and (ii) permitted under the applicable Securitization
Documents to which such Special Purpose Subsidiary is a party. For purposes of
determining compliance with this Section 8.03, in the event that any proposed
Indebtedness meets the criteria of more than one of the categories of
Indebtedness permitted in clauses (a) through (n) above, the Borrower shall be
permitted to divide or classify such item on the date of its incurrence, and
from time to time may reclassify, in any manner that complies with this Section
8.03 at such time.

8.04Fundamental Changes.

103



--------------------------------------------------------------------------------

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom: (a) the Borrower
may merge or consolidate with any of its Subsidiaries; provided, that, the
Borrower is the continuing or surviving Person; (b) any Subsidiary may merge or
consolidate with or liquidate into any other Subsidiary; provided, that, if a
Loan Party is a party to such transaction, the continuing or surviving Person is
a Loan Party or such surviving Person becomes a Loan Party concurrently with the
consummation of such merger, consolidation or liquidation; (c) subject to
clauses (a) and (b) above, the Borrower or any Subsidiary may merge with any
other Person in connection with a Permitted Acquisition; and (d) any Subsidiary
may dissolve, liquidate or wind up its affairs at any time; provided, that, such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect.

8.05Dispositions.

Make any Disposition except:

(a)Dispositions in which (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid within 365 days of
the consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of, (ii) if such transaction is a
Sale and Leaseback Transaction, such transaction is not prohibited by the terms
of Section 8.14, (iii) such transaction does not involve a sale or other
disposition of receivables other than receivables owned by or attributable to
other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05(a), and (iv) the aggregate net book value of
all of the assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all such transactions permitted under this Section 8.05(a) and
Section 8.05(c) occurring on and after the Initial Funding Date shall not exceed
15% of Consolidated Tangible Assets (determined on the date of consummation of
any such Disposition by reference to the amount of Consolidated Tangible Assets
existing as of the last day of the most recent fiscal year of the Borrower ended
on or prior to such date for which the Borrower has delivered financial
statements pursuant to Section 7.01(a));

(b)transfers of property subject to Recovery Events in connection with any
settlement related thereto;

(c)other Dispositions; provided, that, (i) the aggregate net book value of all
of the assets sold or otherwise disposed of by the Borrower and its Subsidiaries
in all such transactions permitted under this Section 8.05(c) occurring on and
after the Initial Funding Date shall not exceed $25,000,000 and (ii) the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Borrower and its Subsidiaries in all such transactions permitted under this
Section 8.05(c) and Section 8.05(a) on and after the Initial Funding Date shall
not exceed 15% of Consolidated Tangible Assets (determined on the date of
consummation of any such Disposition by reference to the amount of Consolidated
Tangible Assets existing as of the last day of the most recent fiscal year of
the Borrower ended on or prior to such date for which the Borrower has delivered
financial statements pursuant to Section 7.01(a)); and

(d)to the extent constituting a Disposition, Investments permitted pursuant to
Section 8.02.

8.06Restricted Payments.

Declare or make any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

104



--------------------------------------------------------------------------------

 

(a)each Subsidiary may declare and make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;

(c)the Borrower may declare and make quarterly cash dividends on the outstanding
common Equity Interests of the Borrower to the holders of such common Equity
Interests (as such quarterly cash dividends may be adjusted for stock splits,
“Common Stock Dividends”); provided, that, (i) no Event of Default exists or
would result therefrom and (ii) after giving effect to any such Common Stock
Dividends on a Pro Forma Basis, the Borrower shall be in compliance with the
financial covenants set forth in Section 8.11 recomputed as of the end of the
period of the four fiscal quarters of the Borrower most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b); and

(d)the Borrower may declare and make other Restricted Payments; provided, that,
(i) no Event of Default exists or would result therefrom and (ii) after giving
effect to any such Restricted Payment on a Pro Forma Basis, (A) the Borrower
shall be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the period of the four fiscal quarters of the
Borrower most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) and (B) the Consolidated Leverage
Ratio recomputed as of the end of the period of the four fiscal quarters of the
Borrower most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) is not greater than 3.50:1.00.

8.07Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Effective Date
or any business substantially related or incidental thereto, including customer
experience solutions, business process outsourcing services, and related sales
and services.

8.08Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05, Section 8.06, Section 8.12, Section 8.14 and Section 8.16, (d)
compensation arrangements approved by the board of directors (or appropriate
committee thereof) of the Borrower and other normal and reasonable compensation
and reimbursement of expenses of officers and directors, including
indemnification agreements, (e) employee benefit plans, arrangements and
severance payments and (f) except as otherwise specifically limited in this
Agreement, other transactions which are on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an Affiliate.

8.09Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation to which the Borrower
or any of its Subsidiaries is a party that: (a) encumbers or restricts the
ability of any the Borrower or any of its Subsidiaries to (i) make Restricted
Payments to any Loan Party, (ii) pay any Indebtedness or other

105



--------------------------------------------------------------------------------

 

obligation owed to any Loan Party, (iii) make loans or advances to any Loan
Party, (iv) transfer any of its property to any Loan Party, (v) in the case of
the Borrower and its Domestic Subsidiaries, pledge its property pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) in the case of the Borrower and its Domestic Subsidiaries, act
as a Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i)-(v) above) for: (A) this Agreement and the
other Loan Documents; (B) the Securitization Documents; (C) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(e);
provided, that, any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith; (D) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(b), Section
8.03(c) (to the extent arising from subordination provisions in favor of the
Administrative Agent), Section 8.03(f), Section 8.03(g), Section 8.03(h),
Section 8.03(k), or Section 8.03(n); (E) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided, that, any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien; (F) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale; (G) waivers of rights of subrogation and
subordination of intercompany obligations in connection with any credit support
provided to a Foreign Subsidiary pursuant to any Indebtedness permitted to be
incurred pursuant to Section 8.03; (H) customary restrictions on transfer in
license agreements restricting the assignment or transfer thereof; or (I)
restrictions and conditions relating to the obligation to transfer or otherwise
make available assets for the benefit of SYNNEX and its Subsidiaries in
connection with the Spin-Off; or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.

8.10Use of Proceeds.

Use the proceeds of any Credit Extension, whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

8.11Financial Covenants.

(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Borrower, commencing with the first fiscal
quarter of the Borrower ending on or after the Initial Funding Date, to be
greater than 3.75:1.0; provided, that, upon the consummation of a Qualified
Acquisition, for each of the four fiscal quarters of the Borrower immediately
following the consummation of such Qualified Acquisition (including the fiscal
quarter of the Borrower in which such Qualified Acquisition was consummated)
(such period of increase, a “Leverage Increase Period”), the ratio set forth
above shall be increased to 4.25:1.0; provided, further, that, (i) for at least
two fiscal quarters of the Borrower immediately following each Leverage Increase
Period, the Consolidated Leverage Ratio as of the end of such fiscal quarters
shall not be greater than 3.75:1.0 prior to giving effect to another Leverage
Increase Period, and (ii) after the consummation of a Qualified Acquisition,
each Leverage Increase Period shall only apply with respect to the following
(and not for any other purpose): (A) the calculation of the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Borrower for purposes
of determining compliance with this Section 8.11(a); (B) the calculation
required by clause (d) in the proviso of the definition of “Permitted
Acquisition” for the purpose of determining the permissibility of the
consummation of the Qualified Acquisition triggering such Leverage Increase
Period (it being understood and agreed that (1) if such Qualified Acquisition is
a Limited Condition Acquisition, such calculation may be made as of the LCA Test
Date with respect to such Limited Condition Acquisition, so long as the
Qualified Acquisition Certificate with respect to such

106



--------------------------------------------------------------------------------

 

Qualified Acquisition is delivered on such LCA Test Date and (2) notwithstanding
the delivery of such Qualified Acquisition Certificate, the Leverage Increase
Period shall only apply for purposes of the calculation referenced in this
clause (B) and not for any other purpose, unless and until such Qualified
Acquisition is consummated (after which time the Leverage Increase Period shall
only apply for the purposes otherwise set forth in this clause (ii))); (C) the
calculation required by Section 2.16(d)(iii) for the purpose of determining the
permissibility of the incurrence of any Incremental Commitments the proceeds of
which will be used to finance all or a portion of the consideration for the
Qualified Acquisition triggering such Leverage Increase Period (it being
understood and agreed that (1) if such Qualified Acquisition is a Limited
Condition Acquisition, such calculation may be made as of the LCA Test Date with
respect to such Limited Condition Acquisition, so long as the Qualified
Acquisition Certificate with respect to such Qualified Acquisition is delivered
on such LCA Test Date and (2) notwithstanding the delivery of such Qualified
Acquisition Certificate, the Leverage Increase Period shall only apply for
purposes of the calculation referenced in this clause (C) and not for any other
purpose, unless and until such Qualified Acquisition is consummated (after which
time the Leverage Increase Period shall only apply for the purposes otherwise
set forth in this clause (ii))); (D) the calculation required by clause (B) in
the proviso of Section 8.03(g)(i) for the purpose of determining the
permissibility of the incurrence of any unsecured Indebtedness or Subordinated
Indebtedness the proceeds of which will be used to finance all or a portion of
the consideration for the Qualified Acquisition triggering such Leverage
Increase Period (it being understood and agreed that (1) if such Qualified
Acquisition is a Limited Condition Acquisition, such calculation may be made as
of the LCA Test Date with respect to such Limited Condition Acquisition, so long
as the Qualified Acquisition Certificate with respect to such Qualified
Acquisition is delivered on such LCA Test Date and (2) notwithstanding the
delivery of such Qualified Acquisition Certificate, the Leverage Increase Period
shall only apply for purposes of the calculation referenced in this clause (D)
and not for any other purpose, unless and until such Qualified Acquisition is
consummated (after which time the Leverage Increase Period shall only apply for
the purposes otherwise set forth in this clause (ii))); and (E) the calculation
required by clause (ii) in the proviso of Section 8.06(c) for the purpose of
determining the permissibility of the payment of any Common Stock Dividends
(provided, that, it is understood and agreed that during any Leverage Increase
Period, the Borrower shall not increase the per share amount of any Common Stock
Dividends above the per share amount of the Common Stock Dividends most recently
paid by the Borrower immediately prior to the commencement of such Leverage
Increase Period).

(b)Consolidated Interest Charge Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower, commencing
with the first fiscal quarter of the Borrower ending on or after the Initial
Funding Date, to be less than 3.00:1.0.

8.12Other Indebtedness.

(a)Amend or modify any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner materially adverse to the
Borrower or any Subsidiary (including any amendment or modification that would
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto).

(b)If any Default exists, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of, any Subordinated Indebtedness or any unsecured
Indebtedness incurred pursuant to Section 8.03(g).

107



--------------------------------------------------------------------------------

 

(c)Make any payment of principal or interest on any Subordinated Indebtedness in
violation of the subordination provisions of such Subordinated Indebtedness.

8.13Organization Documents; Fiscal Year; Legal Name, State of Organization and
Form of Entity.

(a)Amend, modify or change its Organization Documents in a manner adverse to the
Lenders.

(b)Change its fiscal year; provided, that, upon at least 5 Business Days’ prior
written notice (or such shorter notice as is agreed by the Administrative Agent
in its sole discretion), the Borrower or any Subsidiary shall be permitted to
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, and, in connection therewith, the Borrower and the
Administrative Agent shall make, and the Lenders hereby authorize the
Administrative Agent to make, any adjustments to this Agreement and the other
Loan Documents that are necessary to reflect such change in fiscal year.

(c)With respect to the Loan Parties, change its name, state of organization or
form of organization without providing ten days prior written notice to the
Administrative Agent (or such lesser period as the Administrative Agent may
agree).

8.14Sale Leasebacks.

Enter into any Sale and Leaseback Transaction other than Permitted Sale and
Leaseback Transactions.

8.15Sanctions.

Use any Credit Extension or the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such Credit Extension or the proceeds of
any Credit Extension to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions (and which would result in a violation), or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

8.16Permitted Securitization Transactions.

Amend or modify any of the terms of any Permitted Securitization Transaction if
such amendment or modification would add or change any terms in a manner
materially adverse to the Borrower or any Subsidiary (it being understood that
an increase of the amount of Indebtedness under any Permitted Securitization
Transaction, to the extent such Indebtedness is permitted pursuant to Section
8.03(f), is not prohibited by this Section 8.16).

8.17Anti-Corruption Laws.

Use any Credit Extension or the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.

108



--------------------------------------------------------------------------------

 

Article IX.

EVENTS OF DEFAULT AND REMEDIES

9.01Events of Default.

Any of the following shall constitute an “Event of Default”:

(a)Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b)Specific Covenants.

(i)On and after the Initial Funding Date, any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 7.01 or 7.02
and such failure continues for five days; or

(ii)On and after the Initial Funding Date, any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 7.03(a),
7.05(a), 7.10 or 7.11 or Article VIII; or

(c)Other Defaults. On and after the Initial Funding Date, any Loan Party fails
to perform or observe any other covenant or agreement (not specified in Sections
9.01(a) or (b)) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty days after any Loan Party becomes
aware of such breach; or

(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made;
or

(e)Cross-Default. On and after the Initial Funding Date: (i) the Borrower or any
Subsidiary fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Indebtedness; (ii) the Borrower or any Subsidiary fails to observe or
perform any other agreement or condition relating to any Material Indebtedness
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Material Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Material Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to its stated maturity; or (iii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than the Threshold Amount;
provided, that, this Section 9.01(e) shall not apply to

109



--------------------------------------------------------------------------------

 

Indebtedness secured by a Permitted Lien that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
in a sale or transfer permitted under this Agreement, so long as such
Indebtedness is repaid when required under the documents providing for such
Indebtedness; or

(f)Insolvency Proceedings, Etc. The Borrower or any Subsidiary (other than an
Immaterial Foreign Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary (other
than an Immaterial Foreign Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or

(h)Judgments. There is entered against the Borrower or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j)Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the
Administrative Agent any material part of the Liens purported to be created
thereby; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
Loan Document; or

(k)Change of Control. There occurs any Change of Control; or

110



--------------------------------------------------------------------------------

 

(l)Invalidity of Subordination Provisions. The subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness.

9.02Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or at equity;

provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of an L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.03Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and Obligations owing under any Secured Hedge Agreement and Secured
Cash Management Agreement) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and

111



--------------------------------------------------------------------------------

 

amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) or Hedge Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent), as the case may be. Each Cash Management Bank or Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

Article X.

ADMINISTRATIVE AGENT

10.01Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of

112



--------------------------------------------------------------------------------

 

any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Document (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Bank and potential Cash Management Bank)
and each of the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Each of the Lenders (in its capacities as a Lender, Swing Line Lender (if
applicable), potential Hedge Bank and potential Cash Management Bank) and each
of the L/C Issuers authorizes the Administrative Agent to enter into any
Intercreditor Agreement or any subordination agreement required pursuant to the
terms of this Agreement.

10.02Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

10.03Exculpatory Provisions.

Neither the Administrative Agent nor any Arranger shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, none of the Administrative Agent, any
Arranger or any of their respective Related Parties: (a) shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in

113



--------------------------------------------------------------------------------

 

violation of any Debtor Relief Law; (c) except as expressly set forth herein and
in the other Loan Documents, shall have any duty or responsibility to disclose
to any Lender or any L/C Issuer any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates that is communicated to, obtained or in the possession of, the
Administrative Agent, such Arranger or any of their respective Related Parties
in any capacity; (d) shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 9.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment (it being understood and agreed that the Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or an L/C Issuer); and (e) shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying, and shall not incur any liability for relying upon, any
notice, request, communication, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The

114



--------------------------------------------------------------------------------

 

Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such

115



--------------------------------------------------------------------------------

 

retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (A) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (1) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (2) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
the Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders with Revolving Commitments to make Revolving Loans that are
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment by the Borrower of a successor
L/C Issuer or Swing Line Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender) and the acceptance of such appointment
by the applicable Lender, (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07Non-Reliance on Administrative Agent, Arrangers and Other Lenders.

Each Lender and each L/C Issuer acknowledges that neither the Administrative
Agent nor any Arranger has made any representation or warranty to it, and that
no act by the Administrative Agent or any Arranger hereafter taken, including
any consent to, and acceptance of any assignment or review of the affairs of any
Loan Party of any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent or such Arranger to any
Lender or any L/C Issuer as to any matter, including whether the Administrative
Agent or such Arranger have disclosed material information in their (or their
Related Parties’) possession.  Each Lender and each L/C Issuer represents to the
Administrative Agent and each Arranger that it has, independently and without
reliance upon the Administrative Agent, such Arranger, any other Lender or any
of their respective Related Parties, and based on such documents and information
as it has deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and its Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender and each L/C Issuer
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any of their respective
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself

116



--------------------------------------------------------------------------------

 

as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower and its Subsidiaries.  Each
Lender and each L/C Issuer represents and warrants that (a) the Loan Documents
set forth the terms of a commercial lending facility and (b) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender or an L/C Issuer for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender or such L/C Issuer, and not for
the purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each L/C Issuer agrees not to assert a claim in
contravention of the foregoing. Each Lender and each L/C Issuer represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such L/C Issuer, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.

10.08No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or other co-agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

10.09Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuers and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and 11.04)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting

117



--------------------------------------------------------------------------------

 

some or all of the Collateral in satisfaction of some or all of the Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Loan Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable
Law.  In connection with any such credit bid and purchase, the Obligations owed
to the holders thereof shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided, that, any actions by the Administrative Agent with respect
to such acquisition vehicle or vehicles, including any disposition of the assets
or Equity Interests thereof shall be governed, directly or indirectly, by the
vote of the Required Lenders, irrespective of the termination of this Agreement
and without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01(a)), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any holder of the
Obligations or acquisition vehicle to take any further action and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any holder of the
Obligations or any acquisition vehicle to take any further action.

10.10Collateral and Guaranty Matters.

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and each of the L/C Issuers irrevocably authorize the Administrative
Agent, at its option and in its discretion:

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document or any
Recovery Event or (iii) as approved in accordance with Section 11.01;

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);

(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

118



--------------------------------------------------------------------------------

 

(d)at any time a Permitted Securitization Transaction is outstanding, to release
any Lien granted to or held by the Administrative Agent under any Loan Document
on (i) any Securitization Related Property that is subject to such Permitted
Securitization Transaction and (ii) the Equity Interests of any Special Purpose
Subsidiary created in connection with such Permitted Securitization Transaction.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.11Secured Cash Management Agreements and Secured Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be; provided,
that, notwithstanding the foregoing, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the case of the Facility Termination
Date.

Article XI.

MISCELLANEOUS

11.01Amendments, Etc.

Subject to Section 3.07, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the applicable Loan Party, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that:

(a)no such amendment, waiver or consent shall:

119



--------------------------------------------------------------------------------

 

(i)extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.03 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in any Commitment of any Lender);

(ii)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled reduction, if any,
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, that, only the consent of the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(iv)change Section 2.12(f), Section 2.13 or Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

(v)change any provision of this Section 11.01(a) or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(vi)release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

(vii)release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10(c) (in which case such release
may be made by the Administrative Agent acting alone); or

(viii)waive any condition set forth in Section 5.02 without the written consent
of each Lender;

(b)prior to the termination of the Aggregate Revolving Commitments, unless also
signed by Lenders (other than Defaulting Lenders) holding a majority of the
Revolving Credit Exposure, no such amendment, waiver or consent shall (i) waive
any Default for purposes of Section 5.03(b), (ii) amend, change, waive,
discharge or terminate Section 5.03 or 9.01 in a manner adverse to such Lenders
or (iii) amend, change, waive, discharge or terminate Section 8.11 (or any
defined term used therein) or this Section 11.01(b);

120



--------------------------------------------------------------------------------

 

(c)no amendment, waiver or consent shall affect the rights or duties of any L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it without the consent of such L/C Issuer;

(d)unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(e)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, that, notwithstanding anything in this Agreement or any other Loan
Document to the contrary herein, (i) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (any amendment, waiver or consent which
by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitments of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, (iii) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(iv) the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders, (v) this
Agreement may be amended with the written consent of the Required Lenders, the
Administrative Agent and the Loan Parties (A) to add one or more additional
revolving credit or term loan facilities to this Agreement and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(B) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder, (vi) the Administrative Agent and the
Borrower may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (A) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (B) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment, (vii) the L/C Commitment of any
L/C Issuer may be modified pursuant to any agreement solely among such L/C
Issuer, the Borrower, and the Administrative Agent and (viii) the Borrower and
the Administrative Agent may enter into any Incremental Amendment in accordance
with Section 2.16 and such Incremental Amendments shall be effective to amend
the terms of this Agreement and the other applicable Loan Documents, in each
case, without any further action or consent of any other party to any Loan
Document.

11.02Notices; Effectiveness; Electronic Communications.

121



--------------------------------------------------------------------------------

 

(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or e-mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to any Loan Party, the Administrative Agent, Bank of America, in its
capacity as an L/C Issuer, or the Swing Line Lender, to the address, facsimile
number, e-mail address or telephone number specified for such Person on Schedule
11.02; and

(ii)if to any other Lender (including in such Lender’s capacity as an L/C
Issuer), to the address, facsimile number, e-mail address or telephone number
specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in Section 11.02(b), shall be effective as
provided in such Section 11.02(b).

(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail address, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided,
that, the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE

122



--------------------------------------------------------------------------------

 

ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall any of the Administrative
Agent or any of its Related Parties (each an “Agent Party”) have any liability
to any Loan Party, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or any other Information through the Internet
or any telecommunications, electronic or other information transmission systems
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party.

(d)Change of Address, Etc. Each Loan Party, the Administrative Agent, any L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number or e-mail address for notices and other communications hereunder by
notice to each Loan Party, the Administrative Agent, any L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
e-mail address to which notices and other communications may be sent and (ii)
accurate wire instructions for such Lender. Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities Laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications, Notice of Loan Prepayment and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan

123



--------------------------------------------------------------------------------

 

Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, that, the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; provided, further, that, if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary outside counsel for the Administrative Agent) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable and documented fees, charges, disbursements
and other charges of (A) one primary outside counsel and one additional local
counsel in each relevant jurisdiction for the Administrative Agent, (B) one
additional primary counsel, and one additional counsel in each relevant
jurisdiction, for all other Indemnitees (taken as a whole) and (C) solely in the
case of an actual or potential conflict of interest, as determined by the
affected Indemnitees, one additional counsel in each relevant jurisdiction to
the affected Indemnitees (similarly situated taken as a whole)), in connection
with the enforcement or protection of its rights (1) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (2) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

124



--------------------------------------------------------------------------------

 

(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee (which, in
the case of counsel, shall be limited to the reasonable and documented fees,
disbursements and other charges of (i) one primary counsel and one additional
local counsel in each relevant jurisdiction for the Administrative Agent, (ii)
one additional primary counsel, and one additional counsel in each applicable
jurisdiction, for all other Indemnitees (taken as a whole) and (iii) solely in
the case of an actual or potential conflict of interest, as determined by the
affected Indemnitees, one additional counsel in each relevant jurisdiction to
the affected Indemnitees (similarly situated taken as a whole)) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any Loan
Party) arising out of, in connection with, or as a result of (A) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (B) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (C) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (D) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided, that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise solely from claims
of any Indemnitee against one or more other Indemnitees that do not involve or
have not resulted from (1) an act or omission of an Indemnitee in its capacity
as Administrative Agent, Lender, L/C Issuer, or Arranger and (2) an act or
omission (or an alleged act or omission) by any Loan Party or any Subsidiary.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under Section 11.04(a) or (b) to be
paid by them to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), each L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposures of all Lenders at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable

125



--------------------------------------------------------------------------------

 

unreimbursed expense or indemnity payment is sought); provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this Section 11.04(c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments. All amounts due under this Section 11.04 shall be payable not later
than ten Business Days after demand therefor.

(f)Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
any L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments, the termination of the Term
A Loan Commitments, the termination of the Loan Documents and the Facility
Termination Date.

11.05Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the Facility Termination Date and the
termination of this Agreement.

11.06Successors and Assigns.

126



--------------------------------------------------------------------------------

 

(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.06(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitments and
the Loans (including for purposes of this Section 11.06(b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided,
that, any such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any facility and/or the Loans at the time owing to it
(in each case, with respect to any facility), or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in Section 11.06(b)(i)(B) in the aggregate,
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned.

(B)In any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of a Revolving
Commitment (and the related Revolving Loans thereunder) and $1,000,000 in the
case of any assignment in respect of any Term Loan, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this Section 11.06(b)(ii) shall not (A) apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans or (B) prohibit any Lender
from assigning all or a portion of its rights

127



--------------------------------------------------------------------------------

 

and obligations in respect of its Revolving Commitment (and the related
Revolving Loans thereunder) and its outstanding Term Loans on a non-pro rata
basis.

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.06(b)(i)(B) and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable credit facility subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C)the consent of the L/C Issuers and the Swing Line Lender shall be required
for any assignment in respect of Revolving Commitments and/or Revolving Loans.

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, that, the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this Section 11.06(b)(v)(B), (C) to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated by or for the
primary benefit of one or more natural Persons) or (D) any holder of
Subordinated Indebtedness or such holder’s Affiliates or Subsidiaries.

(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed

128



--------------------------------------------------------------------------------

 

by such Defaulting Lender to the Administrative Agent, any L/C Issuer or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated by or for the primary benefit of one or more natural
Persons), a Defaulting Lender, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or any holder of Subordinated Indebtedness or such holder’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and

129



--------------------------------------------------------------------------------

 

obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in Section
11.01(a) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b); provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under Section 11.06(b) and (B) shall
not be entitled to receive any greater payment under Section 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided¸ that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided, that, no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Section 11.06(b), Bank of America may, (i) upon thirty days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as the Swing Line Lender. In the event of any
such resignation as an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled

130



--------------------------------------------------------------------------------

 

to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, that, no failure by the Borrower to appoint any such
successor shall affect the resignation of Bank of America as an L/C Issuer or
the Swing Line Lender, as the case may be. If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders with Revolving
Commitments to make Revolving Loans that are Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders with Revolving Commitments to make Revolving
Loans that are Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment and acceptance of a
successor L/C Issuer and/or Swing Line Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

11.07Treatment of Certain Information; Confidentiality.

(a)Treatment of Confidential Information. The Administrative Agent, each Lender
and each L/C Issuer agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to the
Administrative Agent’s, such Lender’s and such L/C Issuer’s respective
Affiliates, auditors and Related Parties who need to know such Information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information; provided, that, the
Administrative Agent, such Lender or such L/C Issuer shall be responsible for
its respective auditors’ and Related Parties’ compliance with this Section 11.07
and, to the extent not prohibited by, or in violation of, applicable Laws, its
Affiliates’ compliance with this Section 11.07), (ii) upon the request or demand
of any regulatory authority having jurisdiction over the Administrative Agent,
such Lender, such L/C Issuer or any of their respective Related Parties (in
which case the Administrative Agent, such Lender or such L/C Issuer, as
applicable, agrees to inform the Borrower promptly thereof to the extent not
prohibited by law, rule or regulation, and except with respect to any audit or
examination conducted by bank accountants or any regulatory authority exercising
supervisory, examination or regulation authority), (iii) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Administrative Agent, such Lender or such L/C Issuer,
as applicable, agrees to inform the Borrower promptly thereof to the extent not
prohibited by law, rule or regulation), (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 11.07, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or any Eligible Assignee invited to become a Lender pursuant to
Section 2.16 or (B) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (B) the CUSIP Service Bureau or any similar agency in connection
with the

131



--------------------------------------------------------------------------------

 

application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(viii) with the consent of the Borrower, (ix) to the extent such Information (A)
becomes publicly available other than by reason of disclosure in violation of
this Section 11.07 by the Administrative Agent, any Lender or any L/C Issuer or
(B) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates from a third party that is not to the
Administrative Agent, such Lender or such L/C Issuer’s knowledge subject to
confidentiality obligations to the Borrower, (x) for purposes of establishing a
“due diligence” defense in any suit, action or proceeding relating to this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby or the enforcement of rights hereunder or thereunder or (xi) to the
extent such Information is independently discovered or developed the
Administrative Agent, any Lender, or any L/C Issuer without utilizing any
Information received from the Borrower or violating the terms of this Section
11.07. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments; provided, that,
such information is limited to the existence of the Agreement and information of
a type routinely provided to such persons, including information regarding the
closing date, size, type, purpose of, and parties to, the Agreement.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided, that, in the case of information received from the Borrower or any
Subsidiary after the Effective Date, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b)Non-Public Information. Each of the Administrative Agent, the Lenders and the
L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

11.08Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch,

132



--------------------------------------------------------------------------------

 

office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided, that, the
failure to give such notice shall not affect the validity of such setoff and
application.

11.09Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

11.11Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent

133



--------------------------------------------------------------------------------

 

or any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

11.12Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, an L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances that, in the case of a Defaulting
Lender, such Defaulting Lender actually funded, accrued interest thereon, and
accrued fees and all other amounts payable to it hereunder (other than such
amounts not required to be paid hereunder to a Defaulting Lender) and under the
other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

134



--------------------------------------------------------------------------------

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further, that, any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section 11.13 to the contrary, (a) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (b) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

11.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE

135



--------------------------------------------------------------------------------

 

CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 11.14(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers, and the Lenders, on the
other hand, (ii) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b)(i) the Administrative Agent, each Arranger
and each Lender is and has been

136



--------------------------------------------------------------------------------

 

acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their respective Affiliates,
or any other Person and (ii) none of the Administrative Agent, any Arranger or
any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Administrative Agent, any Arranger or any Lender has
any obligation to disclose any of such interests to the Loan Parties and their
respective Affiliates. To the fullest extent permitted by Law, each of the Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17Electronic Execution.

This Agreement, any other Loan Document and any other document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement or any other Loan Document
(each, a “Communication”), including Communications required to be in writing,
may be in the form of an Electronic Record and may be executed using Electronic
Signatures.  Each of the Loan Parties agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on such Loan Party
to the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature will constitute the legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with the terms thereof to the same extent as if a manually executed
original signature was delivered.  Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication.  For
the avoidance of doubt, the authorization under this Section 11.17 may include
use or acceptance by the Administrative Agent and each of the Lenders of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into .pdf), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention. The
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of any Communication in the form of an imaged Electronic Record
(each, an “Electronic Copy”), which shall be deemed created in the ordinary
course of the such Person’s business, and destroy the original paper
document.  All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper
record.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, that, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Administrative Agent and each of the Lenders shall be
entitled to rely on any such Electronic Signature purportedly given by or on
behalf of any Loan Party without further verification and (b) upon the request
of the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by such manually executed counterpart.

11.18Subordination of Intercompany Indebtedness.

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests after
the occurrence of any Event of Default and during the continuation thereof, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the

137



--------------------------------------------------------------------------------

 

Obligations and the proceeds thereof shall be paid over to the holders of the
Obligations on account of the Obligations, but without reducing or affecting in
any manner the liability of the Subordinating Loan Party under this Agreement or
any other Loan Document. Without limitation of the foregoing, so long as no
Event of Default has occurred and is continuing, the Loan Parties may make and
receive payments with respect to any such obligations and indebtedness;
provided, that, in the event that any Loan Party receives any payment of any
such obligations and indebtedness at a time when such payment is prohibited by
this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent.

11.19USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.

11.20California Judicial Reference.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 11.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

11.21Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.

11.22Acknowledgement and Consent to Bail-In of Affected Financial Institutions.

Solely to the extent any Lender or any L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

138



--------------------------------------------------------------------------------

 

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

11.23Certain ERISA Matters.

(a)

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement; (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; (iii)(A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)

In addition, unless either (i) clause (i) in the immediately preceding Section
11.23(a) is true with respect to a Lender or (ii) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding Section 11.23(a), such Lender further (x) represents and
warrants, as of the date such Person became a

139



--------------------------------------------------------------------------------

 

Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any other Loan Document
or any documents related hereto or thereto).

11.24Intercreditor Agreement.

In the event of any conflict between this Agreement and any other Loan Document,
on the one hand, and any Intercreditor Agreement, on the other hand, such
Intercreditor Agreement shall govern and control.

11.25Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree that, with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[signature pages follow]

 

 

140



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

CONCENTRIX CORPORATION,

a Delaware corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

GUARANTORS:CONCENTRIX SOLUTIONS CORPORATION,

a New York corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

CONCENTRIX CVG CORPORATION,

a Delaware corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

CONCENTRIX CVG CUSTOMER MANAGEMENT GROUP INC.,

an Ohio corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

CONVERGYS CUSTOMER MANAGEMENT INTERNATIONAL INC.,

an Ohio corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

CONVERGYS CUSTOMER MANAGEMENT GROUP CANADA HOLDING INC.,

a Delaware corporation

 



--------------------------------------------------------------------------------

 

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

 

CONCENTRIX CVG CUSTOMER MANAGEMENT DELAWARE LLC,

a Delaware limited liability company

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

CONCENTRIX CVG DELAWARE INTERNATIONAL INC.,

a Delaware corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

CONCENTRIX SERVICES US, INC.,

a Delaware corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

CONCENTRIX INSURANCE ADMINISTRATION SOLUTIONS CORPORATION,

a South Carolina corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

STREAM HOLDINGS CORPORATION,

a Delaware corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

SGS HOLDINGS, INC.,

2



--------------------------------------------------------------------------------

 

a Delaware corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

 

STREAM GLOBAL SERVICES, INC.,

a Delaware corporation

By:/s/ Steven Linley Richie

Name: Steven Linley Richie

Title: Corporate Secretary, Executive Vice President, HR and Legal

 

 

3



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A.,

as Administrative Agent

By:/s/ Linda Mackey

Name: Linda Mackey

Title: Vice President

 

 

 



--------------------------------------------------------------------------------

 

LENDERS:BANK OF AMERICA, N.A.,

as a Lender, an L/C Issuer and the Swing Line Lender

By:/s/ Molly Daniello

Name: Molly Daniello

Title: Director

 

 

 



--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as a Lender

By:/s/ Javier Escobar

Name: Javier Escobar

Title: Director & Vice President

 

 

 



--------------------------------------------------------------------------------

 

MUFG BANK, LTD.,

as a Lender

By:/s/ Matthew Antioco

Name: Matthew Antioco

Title: Director

 

 

 



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:/s/ Derek Jones

Name: Derek Jones

Title: Vice President

 

 

 



--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA,

as a Lender

By:/s/ Khrystyna Manko

Name: Khrystyna Manko

Title: Director

 

 

 



--------------------------------------------------------------------------------

 

TRUIST BANK,

as a Lender

By:/s/ Matthew J. Davis

Name: Matthew J. Davis

Title: Senior Vice President

 

 

 



--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:/s/ Kazutaka Takeuchi

Name: Kazutaka Takeuchi

Title: Executive Director

 

 

 



--------------------------------------------------------------------------------

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as a Lender

By:/s/ Brian MacFarlane

Name: Brian MacFarlane

Title: Authorized Signatory

 

 

 



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:/s/ Richard J. Ameny, Jr.

Name: Richard J. Ameny, Jr.

Title: Vice President

 

 

 



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:/s/ Harjot Sandhu

Name: Harjot Sandhu

Title: Senior Vice President

 

 

 



--------------------------------------------------------------------------------

 

BNP PARIBAS,

as a Lender

By:/s/ George Ko

Name: George Ko

Title: Director

 

By:/s/ Guillaume Saban

Name: Guillaume Saban

Title: Director

 



--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:/s/ Aleem Shamji

Name: Aleem Shamji

Title: Director

 

 

 



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as a Lender

By:/s/ James Beltz

Name: James Beltz

Title: Vice President

 

 

 



--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:/s/ Thomas A. Crandell

Name: Thomas A. Crandell

Title: Senior Vice President

 

 

 



--------------------------------------------------------------------------------

 

STANDARD CHARTERED BANK,

as a Lender

By:/s/ Rodrigo Vega

Name: Rodrigo Vega

Title: MD, Leveraged and Structured Solutions

 

